





Exhibit 10.1


EXECUTION COPY


































MASTER CONTRIBUTION AND SHARE SUBSCRIPTION AGREEMENT




BY AND AMONG
GENEVANT SCIENCES LTD.,
ARBUTUS BIOPHARMA CORPORATION
AND
ROIVANT SCIENCES LTD.


DATED April 11, 2018

































--------------------------------------------------------------------------------







Table of Contents
Page
ARTICLE 1 - DEFINITIONS;
CONSTRUCTION...............................................................................1
1.1    Definitions.....................................................................................................................................1
1.2    Construction.................................................................................................................................10
ARTICLE 2 - CONTRIBUTION AND SHARE
SUBSCRIPTION...................................................11
2.1    Contribution of Assets and Assumption of Liabilities by
Arbutus..............................................11
2.2    Payment of Subscription Price and Contribution of Assets by
Roivant......................................15
2.3    Subscription for Common
Shares................................................................................................15
ARTICLE 3 -
CLOSING........................................................................................................................15
3.1    Closing.........................................................................................................................................15
3.2    Mutual Conditions to
Closing......................................................................................................16
3.3    Roivant’s and the Company’s Conditions to
Closing..................................................................16
3.4    Arbutus’ Conditions to
Closing...................................................................................................17
ARTICLE 4 - REPRESENTATIONS AND
WARRANTIES..............................................................18
4.1    Representations and Warranties of
Arbutus.................................................................................18
4.2    Representations and Warranties of
Roivant.................................................................................25
ARTICLE 5 - ACKNOWLEDGEMENTS AND
COVENANTS........................................................28
5.1    Covenants of Arbutus Relating to the Conduct of the LNP
Business.........................................28
5.2    Acknowledgments and Covenants of Arbutus and
Roivant........................................................29
5.3    Arbutus
Contribution...................................................................................................................31
5.4    Access to
Information..................................................................................................................31
5.5    Ancillary
Agreements..................................................................................................................31
5.6    Carve-Out Financial
Statements..................................................................................................31
5.7    Payment of
Bonuses....................................................................................................................32
ARTICLE 6 - FILINGS AND
AUTHORIZATIONS..........................................................................32
ARTICLE 7 - LIABILITY AND
INDEMNIFICATION.....................................................................33
7.1    Survival........................................................................................................................................33
7.2    Liability and Indemnification Obligations of
Arbutus.................................................................33
7.3    Liability and Indemnification Obligations of
Roivant.................................................................33
7.4    Liability and Indemnification Obligations of the
Company........................................................34
7.5    Limitation of
Liability..................................................................................................................34
7.6    Indemnification
Procedure...........................................................................................................34
7.7    Third Party
Claims.......................................................................................................................35
7.8    Losses Net of Insurance and
Taxes..............................................................................................36
7.9    Sole
Remedy/Waiver....................................................................................................................37
7.10    Indemnification by Share
Surrender............................................................................................37
ARTICLE 8 - TERMINATION
RIGHTS............................................................................................38
8.1    Termination...........................................................................................................................................38
8.2    Notice of
Termination..................................................................................................................39
ARTICLE 9 -
MISCELLANEOUS.......................................................................................................39


9.1    Further
Assurances.......................................................................................................................39
9.2    Press
Releases..............................................................................................................................40





--------------------------------------------------------------------------------







9.3    Notices.........................................................................................................................................40
9.4    Costs and
Expenses......................................................................................................................42
9.5    Applicable Law; Submission to Jurisdiction; Waiver of Jury
Trial.............................................42
9.6    Entire
Agreement.........................................................................................................................42
9.7    Counterparts.................................................................................................................................43
9.8    Assignment..................................................................................................................................43
9.9    Enurement....................................................................................................................................43
9.10    Specific
Performance...................................................................................................................43




Appendices


Appendix A    Employment Contract
Appendix B    Transferred Employees
Appendix C    Transition Services
Appendix D    LNP Assets
Appendix E    Excluded Assets
Appendix F    Assumed Liabilities
Appendix G    Required Consents
Appendix H    Canadian Assets




Exhibits


Exhibit A    Form of License Agreement
Exhibit B    Form of Master Services Agreement
Exhibit C    Form of Shareholders Agreement





























































--------------------------------------------------------------------------------







MASTER CONTRIBUTION AND SHARE SUBSCRIPTION AGREEMENT
THIS AGREEMENT is made effective as of the 11th day of April, 2018
AMONG:
GENEVANT SCIENCES LTD., a limited company formed under the laws of Bermuda (the
Company);
AND
ARBUTUS BIOPHARMA CORPORATION, a corporation amalgamated under the laws of
British Columbia (Arbutus)\
ND
ROIVANT SCIENCES LTD., a Bermuda exempted limited company (Roivant).
WHEREAS:


A.
As of the date hereof, the Company has issued 100 common shares with $1.00 par
value per share (the Common Shares), all of which shares have been issued to
Roivant;



B.
Arbutus desires to make a contribution of the LNP Assets (as defined below),
including all of the issued and outstanding shares (the Genevant Shares) of
Genevant Sciences Corporation, a British Columbia corporation (Genevant Canada),
to the Company in exchange for 22,500,000 Common Shares (the Contribution
Shares) upon the terms and subject to the conditions of this Agreement; and



C.
Roivant desires to assign the Employment Contract (as defined below), and to pay
$22,500,000 (the Subscription Price), to the Company in exchange for 22,499,900
Common Shares (the Subscription Shares) upon the terms and subject to the
conditions of this Agreement.



THEREFORE THIS AGREEMENT WITNESSES that for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties agree as follows:




ARTICLE 1 - DEFINITIONS; CONSTRUCTION


1.    Definitions
Whenever used in this Agreement, unless there is something in the subject matter
or context inconsistent therewith, the following words and phrases shall have
the respective meanings ascribed to them as follows:
Affiliate means, with respect to any person, any other person, directly or
indirectly through one or more intermediaries, controlling or controlled by or
under direct or indirect common control with such person. For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as used with
respect to any person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, whether through the ownership of voting securities, by







--------------------------------------------------------------------------------







agreement or otherwise (it being understood that for purposes of this Agreement,
Arbutus and its Subsidiaries, on the one hand, and Roivant and its Subsidiaries,
on the other hand, shall not be deemed to be Affiliates of one another and, for
the avoidance of doubt, Arbutus shall not be deemed to be a Subsidiary of
Roivant).
Agreed Claims has the meaning ascribed to such term in Section 7.6(c).
Agreement means this master contribution and share subscription agreement
(including any Appendices, Exhibits and Disclosure Schedules hereto) and any
instrument amending this Agreement.
Allocation Schedule has the meaning ascribed to such term in Section 2.1(e).
Ancillary Agreements means, collectively, the Shareholders Agreement, the Data
Sharing Agreement, the Transition Services Agreement, the License Agreement, the
Master Service Agreement, the Services Agreements, the Sub-Lease and all
instruments of assignment or transfer necessary to effect the assignment of all
Proprietary Rights included in the LNP Assets.
Arbutus Fundamental Representations and Warranties means those representations
and warranties of Arbutus in Section 4.1(a) (Due Organization, Good Standing and
Corporate Power), Section 4.1(b) (Authorization), Section 4.1(e) (Title and
Ownership of Genevant Shares), Section 4.1(f) (Title and Ownership), Section
4.1(k)(ii) (Title to Intellectual Property), Section 4.1(n) (Tax Matters) and
Section 4.1(o) (Brokers).
Assumed Liabilities has the meaning ascribed to such term in Section 2.1(c).
Audited Carve-Out Financial Statements has the meaning ascribed to such term in
Section 5.6.
Basket has the meaning ascribed to such term in Section 7.5(a).
Bills of Sale and Assignment and Assumption Agreements means that certain (a)
bill of sale and assignment and assumption agreement between the Company and
Arbutus and (b) assignment and assumption agreement between the Company and
Roivant, in each case, in a form to be mutually agreed upon by the Parties,
which shall be entered into on the Closing Date pursuant to this Agreement.
Burnaby Lease means that certain Lease, dated as of December 15, 1997, by and
between Mr Western Holdings Corporation (as successor-in-interest to Mr Vanca
Holdings Corporation and Canada Lands Company CLC Limited) and Inex
Pharmaceuticals Corporation, as assigned to Tekmira Pharmaceuticals Corporation
on April 25, 2007, as amended.
Business Day means a day other than a Saturday, Sunday or any other day on which
the principal chartered banks located in Bermuda, New York, New York or
Vancouver, British Columbia are not open for business.
Claim Certificate has the meaning ascribed to such term in Section 7.6(a).
Claims means any claim, cause of action, demand, lawsuit, proceeding,
arbitration or Governmental Entity proceeding, whether asserted, threatened,
pending or existing.











--------------------------------------------------------------------------------







Clinical Data means all data resulting from any clinical study, or clinical
trial, or CMC development of any compound or product, including the applicable
protocol for each such study or trial, as well as all associated site related
documentation, including all training materials, all correspondence with the
sites, investigator brochures, investigational review board correspondence, data
monitoring committee minutes; operational documentation and any CMC data
including documentation and information related to production of drug substance
and drug product including information associated with labeling and packaging.
Closing has the meaning ascribed to such term in Section 3.1.
Closing Date has the meaning ascribed to such term in Section 3.1.
Closing Time has the meaning ascribed to such term in Section 3.1
CMC means manufacturing related activities including the regulatory Chemistry,
Manufacturing, and Controls matters of an IND or NDA or any foreign equivalent
thereof, or Pharmaceutical Quality/CMC, as such terms are defined by the
regulations of the applicable Regulatory Authority, including as required for
Module 3 per International Conference on Harmonisation M4Q.
Code means the United States Internal Revenue Code of 1986, as amended.
Common Shares has the meaning ascribed to such term in the Recitals.
Company Board means the board of directors of the Company as the same is
constituted from time to time.
Company IP means any and all LNP Proprietary Rights owned (or purported to be
owned) by Arbutus.
Company Subsidiaries means collectively the Company’s wholly-owned direct and
indirect Subsidiaries as of the date hereof, being Genevant Sciences Holdings
Limited., a corporation formed under the laws of the United Kingdom, Genevant
Sciences, Inc., a Delaware corporation, and Genevant Sciences GmbH, a limited
liability company organized under the laws of Switzerland (Genevant GmbH).
Contract means any note, bond, mortgage, indenture, guaranty, license,
franchise, permit, agreement, contract, commitment or letter of intent (whether
oral or written), and any amendments thereto.
Contribution Shares has the meaning ascribed thereto in the Recitals.
Copyrights has the meaning ascribed to such term in the definition of
Proprietary Rights.
Criminal Code has the meaning ascribed to such term in Section 5.2(e)(ii).
Data Sharing Agreement means that certain data sharing agreement between
Genevant GmbH and Datavant, Inc., a Delaware corporation, in a form to be
mutually agreed upon by the Parties, which shall be entered into on the Closing
Date pursuant to this Agreement.
Disclosure Schedule has the meaning ascribed to such term in Section 4.1.











--------------------------------------------------------------------------------







Domain Names means all Internet addresses and domain names and related
registrations and applications and any renewals or extensions thereof.


Employee Benefit Plan means all plans, arrangements, agreements, programs,
policies or practices (whether funded or unfunded, insured or self-insured,
registered or unregistered) maintained by Arbutus or its Subsidiaries or to
which Arbutus or its Subsidiaries make contributions (excluding those government
provided programs to which Arbutus is required to contribute by law) that
provide compensation or benefits to, or for the benefit of, any Transferred
Employees or their dependants or beneficiaries and consisting of or relating to,
as the case may be, any one or more of the following:


(i)
retirement savings or pension plans including any defined benefit or defined
contribution pension plan sponsored by Arbutus or its Subsidiaries, any
multi-employer industry pension plan to which Arbutus or its Subsidiaries make
contributions and any group registered retirement savings plans or any
supplemental pension plans sponsored by Arbutus or its Subsidiaries; and

(ii)
group employee benefit plans, including plans that provide disability or wage
continuation benefits (including short-term disability and long-term disability
benefits), hospitalization, health, medical/dental, legal services, life
insurance, post-retirement health and life insurance benefits, death or survivor
benefits or any other benefits, including supplemental unemployment insurance or
plans relating to vacation pay, severance or termination pay and multi-employer
industry health and welfare plans or employee life and health trusts to which
Arbutus or its Subsidiaries make contributions.

Employment Contract means the employment contract entered into by Roivant
Sciences, Inc. listed on Appendix A.
Excluded Assets has the meaning ascribed to such term in Section 2.1(b).
Excluded Liabilities has the meaning ascribed to such term in Section 2.1(d).
Excluded Licenses has the meaning ascribed to such term in Section 2.1(b)(iv).
FDA means the United States Food and Drug Administration or any successor agency
thereto.
FD&C Act means the U.S. Federal Food, Drug, and Cosmetic Act, as amended.
GAAP means with the generally accepted accounting principles of the United
States of America applicable to the Company applied on a consistent basis during
the periods involved.
GalNAc Technology means: (a) a molecule that includes a therapeutic nucleic acid
component, such as an siRNA, linked to a targeting ligand wherein the linkage
can be directly to the targeting ligand or via a linking chemical moiety
referred to as a linker; (b) a targeting ligand (c) a linker; and/or (d) methods
of making and/or using targeting ligands (e.g., GalNAc or derivatives thereof).
The targeting ligand can be any molecule that binds to a target within a living
cell or organism, for example, the targeting ligand can be N-acetylgalactosamine
(GalNAc) or derivatives thereof.
Genevant Canada has the meaning ascribed to such term in the Recitals.
Genevant Shares has the meaning ascribed to such term in the Recitals.









--------------------------------------------------------------------------------







Governmental Entity means any applicable: (i) multinational, federal,
provincial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau or agency, whether domestic or foreign, (ii) any subdivision,
agency, commission, board or authority of any of the foregoing, or (iii) any
quasi-governmental body, including any securities regulatory authority,
exercising any regulatory, expropriation or taxing authority under or for the
account of any of the foregoing.
Gritstone Company Revenue means fifty percent (50%) of the Gritstone Revenue to
be transferred to the Company as an LNP Asset as defined in, and pursuant to,
Section 2.1(a)(xi) and the License Agreement, without reduction for any Taxes
withheld or deducted.
Gritstone License Agreement means the License Agreement, dated as of October 16,
2017, by and between Gritstone Oncology, Inc., on the one hand, and Arbutus and
Protiva Biotherapeutics Inc., on the other hand.
Gritstone Revenue means all payments due and payable from Gritstone, its
Affiliates or assigns, under the Gritstone License Agreement on or after the
Closing Date, without reduction for any Taxes withheld or deducted.
HBV means the hepatitis B virus.
ICDR has the meaning ascribed to such term in Section 7.10(c)(i).
IND means an Investigational New Drug Application filed with the FDA pursuant to
Part 312 of Title 21 of the U.S. Code of Federal Regulations (or its successor
regulation), or the equivalent application or filing filed with any equivalent
agency or Governmental Entity outside the United States of America (including
any supra-national agency such as the European Medicines Agency).
Indemnified Party has the meaning ascribed to such term in Section 7.1.
Indemnifying Party has the meaning ascribed to such term in Section 7.1.
Indemnitees means, with respect to each of Arbutus and Roivant, their respective
Subsidiaries and Affiliates and each of their respective directors, officers,
agents, employees, advisors and representatives; provided, that Arbutus and its
Subsidiaries and Affiliates shall not be deemed to be Indemnitees of Roivant and
Roivant and its Subsidiaries and Affiliates shall not be deemed to be
Indemnitees of Arbutus.
Know-How means biological materials and other tangible materials, information,
data, inventions, practices, methods, methodologies, protocols, formulas,
formulations, oligonucleotide sequences, knowledge, trade secrets, processes,
assays, skills, techniques and results of experimentation and testing,
patentable or otherwise.
Knowledge, or words of similar import, of a person means the knowledge of such
person after reasonable inquiry, except that “knowledge of Arbutus”, or words of
similar import, means the knowledge of Mark Murray, Elizabeth Howard, Koert
VandenEnden, Michael J. Sofia, Peter Lutwyche, William T. Symonds or Barry
McGurl, in each case, after reasonable inquiry; provided, however, as used in
the final sentence of Section 4.1(k)(iv), to Arbutus’ knowledge means the actual
knowledge of the foregoing persons.











--------------------------------------------------------------------------------







Laws means all laws, by-laws, rules, regulations, orders, ordinances, codes,
instruments, judgments or other requirements of any Governmental Entity whether
foreign or domestic.
Liabilities means any and all indebtedness, liabilities and obligations, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable.
License Agreement means the cross-license agreement between the Company and
Arbutus substantially in the form attached hereto as Exhibit A, to be entered
into on the Closing Date pursuant to this Agreement.
Licensed IP means the LNP Proprietary Rights wholly-owned or co-owned by any
person other than Arbutus or any of its Subsidiaries.
Licenses has the meaning ascribed to such term in Section 4.1(g).
Lien means any encumbrance or title defect of whatever kind or nature,
regardless of form, whether or not registered or registerable and whether or not
consensual or arising by law (statutory or otherwise), including any mortgage,
lien, charge, pledge or security interest, whether fixed or floating, or any
assignment, lease, option, right of pre-emption, privilege, encumbrance,
easement, servitude, right of way, restrictive covenant or right of use.
LNP means lipid nanoparticle.
LNP Assets has the meaning ascribed to such term in Section 2.1(a).
LNP Business means the ownership, commercialization and development of the LNP
Technology (including GalNac Technology) and the LNP Assets, but excluding such
activities to the extent they relate to HBV or any therapy for HBV.
LNP Contracts has the meaning ascribed to such term in Section 2.1(a)(x).
LNP Domain Names has the meaning ascribed to such term in Section 2.1(a)(ii).
LNP Inventory has the meaning ascribed to such term in Section 2.1(a)(iii).
LNP Know How has the meaning ascribed to such term in Section 2.1(b)(iii).
LNP Proprietary Rights means all Proprietary Rights used (or held for use) in
the course of conduct of the LNP Business, including all Proprietary Rights in
or arising from any LNP Technology (including GalNAc Technology), all LNP
Trademarks, LNP Trade Secrets, LNP Domain Names, Patents, and LNP Know How, but
excluding all Excluded Licenses.
LNP Technology means, collectively, the Company’s proprietary nucleic acid
delivery platform based upon LNP technology and GalNac Technology.
LNP Trademarks has the meaning ascribed to such term in Section 2.1(a)(i).
LNP Trade Secrets has the meaning ascribed to such term in Section 2.1(b)(ii).
Loss means, without duplication, (i) any and all Claims, judgments, awards,
Liabilities, losses, costs or damages, including reasonable fees and expenses of
attorneys, accountants and other professional advisors, whether involving a
dispute solely between the parties hereto or otherwise, and







--------------------------------------------------------------------------------







(ii) any losses or costs incurred in investigating, defending or settling any of
claim, action or cause of action described in clause (i).
Master Service Agreement means the master service agreement between the Company
and/or certain Subsidiaries of the Company and Arbutus pursuant to which the
Company and/or certain Subsidiaries of the Company shall provide services
substantially in the form attached hereto as Exhibit B, which shall be entered
into on the Closing Date pursuant to this Agreement.
Material Adverse Effect means any event, circumstance, development, change or
effect that is or would reasonably be expected to be materially adverse to the
business, operations, condition (financial or otherwise), assets or Liabilities
of the LNP Business, except to the extent that such event, circumstance,
development, change or effect results from or is caused by: (i) worldwide,
national or local conditions or circumstances whether they are economic,
political, regulatory or otherwise, including war, armed hostilities, acts of
terrorism, emergencies, crises and natural disasters, (ii) changes affecting the
worldwide biopharmaceutical industry in general and which does not have a
disproportionate effect the LNP Business or the LNP Assets as compared to other
industry participants, (iii) the announcement of this Agreement and the
transactions contemplated hereby, or (iv) any act or omission of Arbutus or its
Subsidiaries taken with the prior consent or at the request of Roivant.
Mutually Agreed Appraiser has the meaning ascribed to such term in Section
7.10(c)(i).
NDA means a New Drug Application, as defined in the FD&C Act, and applicable
regulations promulgated thereunder by the FDA, and all amendments and
supplements thereto, including all documents, data and other information
concerning a pharmaceutical product for gaining Regulatory Approval.
Order means any order, decision, judgment, writ, injunction, decree, award or
other determination of any Governmental Entity whether foreign or domestic.
Outside Date means September 30, 2018, or such later date as may be agreed to in
writing by the Parties.
Parties means the Company, Arbutus and Roivant, and Party means any of them, as
the context requires.
Patents means any patent (including any reissue, extension, substitution,
confirmation, re-registrations, re-examination, revival, supplementary
protection certificate, patents of addition, continuation, continuation-in-part,
or divisional) or patent application (including any provisional application,
non-provisional patent application, continuation, continuation-in-part,
divisional, PCT international applications or national phase applications), in
each case whether in the U.S. or any foreign country.
Patisiran means Alnylam Pharmaceuticals, Inc.’s (still investigational as of the
effective date of this agreement) RNAi therapeutic targeting transthyretin (TTR)
for the treatment of adults with hereditary transthyretin-mediated amyloidosis
(hATTR amyloidosis). First regulatory approval of Patisiran is estimated by
second half of 2018.
Patriot Act has the meaning ascribed to such term in Section 5.2(e)(i).
PCMLTFA has the meaning ascribed to such term in Section 5.2(e)(i).







--------------------------------------------------------------------------------







Permitted Lien means: (a) mechanics’, materialmen’s and other similar Liens
arising in the ordinary course of business securing amounts not yet due and
payable; (b) purchase money Liens and Liens securing rental payments under
capital lease arrangements; and (c) in the case of tangible personal property or
owned or leased real property, imperfections of title which are not,
individually or in the aggregate, material in character, amount or extent and
which do not materially detract from the value of, or materially interfere with
the present or presently contemplated use of, the property subject thereto or
affected thereby.
person means any individual (whether acting as an executor, trustee
administrator, legal representative or otherwise), corporation, firm,
partnership, sole proprietorship, syndicate, joint venture, trustee, trust,
unincorporated organization or association, and pronouns have a similar extended
meaning.
Proprietary Rights means any intellectual property and the technology in any
jurisdiction including; (i) all inventions·(whether patentable or unpatentable
and whether or not reduced to practice), all improvements thereto, and all
Patents, (ii) all Trademarks and Domain Names; (iii) all works of authorship,
copyrightable works, and copyrights, and all applications, registrations and
renewals associated therewith (collectively, Copyrights); (iv) all proprietary
or confidential information and trade-secrets, data, databases, collections of
data (collectively, Trade Secrets) and Know-How, including research and
development data, and information, including all biological, chemical,
pharmacological, biochemical, toxicological, pharmaceutical, preclinical,
clinical, manufacturing, physical, analytical, safety, quality assurance,
quality control and other data, instructions, processes, formulae, expertise,
information, reports or studies or Regulatory Materials; (v) all software; (vi)
any copies and tangible embodiments of any of the foregoing (in whatever form or
medium); (vii) all registrations, applications and renewals for any of the
intellectual property and the technology referred to above; and (viii) all
common law statutory and contractual rights to the intellectual property and the
technology referred to above.
Regulation D means Regulation D promulgated under the U.S. Securities Act.
Regulatory Approval means all approvals, licenses, registrations or
authorizations of Regulatory Authorities necessary for the manufacture, use,
storage, import, export, distribution, promotion, marketing, and offer for sale
of any compound or product in a territory. If governmental approval is required
for a compound or product to be reimbursed by national health insurance (or its
local equivalent), “Regulatory Approval” shall not be deemed to occurring until
such pricing or reimbursement approval is obtained.
Regulatory Authority means any Governmental Entity whose review or approval is
necessary for the manufacture, packaging, use, storage, import, export,
distribution, promotion, marketing, offer for sale and sale of any compound or
product. Where governmental approval is required for pricing or reimbursement
for a compound or product to be reimbursed by national health insurance (or its
local equivalent), “Regulatory Authority” shall also include any Governmental
Entity whose review or approval or reimbursement is required.
Regulatory Materials means the U.S. and foreign regulatory applications,
submissions and approvals (including all INDs, NDAs and foreign counterparts
thereof, and all regulatory approvals) for any compound or product, and all
correspondence with the FDA and other Governmental Entity relating to any
compound or product or any of the foregoing regulatory applications, submissions
and approvals and all clinical, regulatory and other data and information
contained in the foregoing regulatory applications, submissions and approvals.









--------------------------------------------------------------------------------







Roivant Fundamental Representations and Warranties means those representations
and warranties of Roivant in Section 4.2(a) (Due Organization, Good Standing and
Corporate Power), Section 4.2(b) (Authorization), Section 4.2(e)
(Capitalization; No Subsidiaries), Section 4.2(h) (Brokers) and Section 4.2(l)
(Title and Ownership).
Rules has the meaning ascribed to such term in Section 7.10(c)(i).
Securities Laws means, as applicable, the securities Laws, regulations, rules,
rulings and Orders in Bermuda and in each of the provinces of Canada and the
federal and state securities laws of the United States, all written instruments,
rules, regulations and Orders and applicable policy statements having the force
of law of the applicable securities regulatory authorities.
Services Agreements means (a) the services agreement among the Company and the
Company Subsidiaries providing for the provision of services among the Company
and the Company Subsidiaries and (ii) the services agreement among certain of
Roivant’s Subsidiaries, the Company and the Company Subsidiaries providing for
the provision of services by such Roivant Subsidiaries to the Company and the
Company Subsidiaries, in each case, in a form to be mutually agreed upon by the
Parties, which shall be entered into on the Closing Date pursuant to this
Agreement.
Shareholders Agreement means the unanimous shareholders agreement among the
Company, Arbutus and Roivant substantially in the form attached hereto as
Exhibit C to be entered into on the Closing Date pursuant to this Agreement.
Sub-Lease means the sub-lease agreement between the Company and Arbutus in
respect of the Burnaby Lease in a form to be mutually agreed upon by the
Parties, which shall be entered into on the Closing Date pursuant to this
Agreement.
Subscription Shares has the meaning ascribed to such term in the Recitals.
Subsidiary means, with respect to any person, (i) any corporation or similar
person in which more than fifty percent (50%) of the stock of any class or
classes that by the terms thereof have the ordinary voting power to elect a
majority of the directors of such corporation (irrespective of the happening of
any contingency) is owned by such person directly or indirectly through one or
more Subsidiaries of such person and (b) any partnership, association, joint
venture, limited liability company or other similar entity in which such person
directly or indirectly through one or more Subsidiaries of such person has more
than a fifty percent (50%) equity interest (it being understood that, for the
avoidance of doubt, Arbutus shall not be deemed to be a Subsidiary of Roivant).
Tax and Taxes means any (i) federal, provincial, territorial, state, municipal,
local, foreign or other taxes, imposts, rates, levies, assessments and other
charges in the nature of a tax (and all interest and penalties thereon and
additions thereto imposed by any Governmental Entity), including without
limitation all income, excise, franchise, gains, capital, real property, goods
and services, transfer, value added, gross receipts, windfall profits,
severance, ad valorem, personal property, production, sales, use, license,
stamp, documentary stamp, mortgage recording, employment, payroll, social
security, unemployment, disability, escheat, estimated or withholding taxes, and
all customs and import duties, together with all interest, penalties and
additions thereto imposed with respect to such amounts, in each case whether
disputed or not; (ii) any liability for the payment of any amounts of the type
described in clause (i) as a result of being or having been a member of an
affiliated, consolidated, combined or unitary group; and (iii) any liability for
the payment of any amounts as a result of being party to any tax sharing
agreement or arrangement or as a result of any obligation to indemnify any other
person with respect to the payment of any amounts of the type described in
clause (i) or (ii).







--------------------------------------------------------------------------------









Tax Returns means all returns, schedules, elections, declarations, reports,
information returns, notices, forms, statements and other documents made,
prepared or filed with any taxing authority or required to be made, prepared or
filed with any taxing authority relating to Taxes, including any amendments,
attachments and schedules with respect to any of the foregoing.
Third Party Claim has the meaning ascribed to such term in Section 7.7(a).
Trade Secrets has the meaning ascribed to such term in the definition of
“Proprietary Rights”.
Trademarks means all trade names, logos, trademarks, trade dress, service marks,
brand names, corporate trade and business names, certification marks, slogans,
logos and other indicia of origin, whether registered or unregistered, and all
related registrations and applications for the same (including all translations,
adoptions, derivations, and combinations of the foregoing) and all goodwill of
the business connected with the use of and symbolized by the foregoing.
Transfer Taxes has the meaning ascribed to such term in Section 9.4.
Transferred Employee means the employees of Genevant Canada listed on Appendix
B.
Transition Services Agreement means the transition services agreement between
the Company and Arbutus pursuant to which the Company and Arbutus shall provide
certain services specified therein to one another, including services to be
provided by Arbutus to the Company that are reasonably requested by the Company
and that are reasonably necessary for the conduct of the LNP Business in the
ordinary course or to effect an orderly and timely transition of the LNP
Business from Arbutus to the Company and/or the Company Subsidiaries, which
shall include those services set forth on Appendix C attached hereto, in a form
to be mutually agreed upon by the Parties, which shall be entered into on the
Closing Date pursuant to this Agreement.
United States means the United States of America, its territories and
possessions, any State of the United States and the District of Columbia.
U.S. Securities Act means the United States Securities Act of 1933, as amended.


1.2    Construction
As used in this Agreement, (a) each term defined in this Agreement has the
meaning assigned to it, (b) each accounting term not otherwise defined in this
Agreement has the meaning assigned to it in accordance with GAAP, (c) as the
context may require, words in the singular include the plural and words in the
plural include the singular, (d) as the context may require, words in the
masculine or neuter gender include the masculine, feminine and neuter genders,
(e) except as the context may require, all references to Schedules, Appendices
or Exhibits refer to Schedules, Appendices or Exhibits delivered herewith or
attached hereto (each of which is deemed to be a part of this Agreement), (f)
all references to Sections or Articles refer to Sections or Articles of this
Agreement, (g) all references to “$” or “dollars” refer to U.S. dollars, (h)
whenever this Agreement refers to a number of days, that number shall refer to
calendar days unless Business Days are specified and whenever any action must be
taken under this Agreement on or by a day that is not a Business Day, then,
unless otherwise indicated herein, that action may be validly taken on or by the
next day that is a Business Day, and (i) the terms “herein”, “hereunder”,
“hereby”, “hereto” and “hereof” and terms of similar import refer to this
Agreement in its entirety, and not to any particular Article, Section, paragraph
or subparagraph. No provision of this Agreement will be construed in favor of,
or against, any of the Parties by reason of the extent to which such Party or
its counsel







--------------------------------------------------------------------------------









participated in its drafting or by reason of the extent to which this Agreement
or any provision hereof is inconsistent with any prior draft hereof or thereof.


ARTICLE 2
- CONTRIBUTION AND SHARE SUBSCRIPTION



2.1    Contribution of Assets and Assumption of Liabilities by Arbutus
(a)On the terms and subject to the conditions set forth in this Agreement,
Arbutus hereby agrees and commits, subject only to the satisfaction or written
waiver by Arbutus of the conditions precedent set forth in Section 3.2 and
Section 3.4, to sell, assign, transfer, convey, contribute and deliver to the
Company, and the Company hereby agrees and commits to accept and receive, all of
Arbutus’ right, title and interests in and to the following assets
(collectively, the LNP Assets), in each case, free and clear of all Liens
(except for Permitted Liens):


(i)
all Trademarks used (or held for use) in the course of conduct of the LNP
Business, including those set forth on Section 2.1(a)(i) of Appendix D (LNP
Trademarks);



(ii)
all Domain Names used (or held for use) in the course of conduct of the LNP
Business, including those set forth on Section 2.1(a)(ii) of Appendix D (LNP
Domain Names);



(iii)
all finished goods and works-in-process, all drug substances, clinical samples,
specimens, all raw materials, including active pharmaceutical ingredients in
bulk form, primarily used (or primarily held for use) in the development of
nucleic acid LNP Technology and GalNAc Technology not specific to HBV or any
therapy for HBV, all manufacturing records and all packaging, in each case, in
the possession or control of Arbutus or any of its Affiliates and related to
such items as of immediately prior to the Closing (collectively, LNP Inventory);



(iv)
all equipment listed in Section 2.1(a)(iv) of Appendix D;



(v)
all product candidates of the LNP Business, other than HBV product candidates;



(vi)
all office furniture, laptop computers and desktop computers and related
personal property used by the Transferred Employees;



(vii)
all research records and lab notes and other similar documentation created or
used by the Transferred Employees with respect to the LNP Business;



(viii)
all financial, operational, accounting and Tax data and records of the LNP
Business;



(ix)
all employment records of the Transferred Employees;



(x)
all Contracts set forth on Section 2.1(a)(x) of Appendix D (collectively, LNP
Contracts);



(xi)
the right under the Gritstone License Agreement to receive the portion of the
Gritstone Revenue equal to the Gritstone Company Revenue;



(xii)
the Genevant Shares; and










--------------------------------------------------------------------------------









(xiii)
any claims, counterclaims, remedies, rights, consideration or any other similar
right relating to the LNP Assets.



(b)The Company shall not acquire pursuant hereto any assets or rights of any
kind or nature, real or personal, tangible or intangible, other than as
specifically set forth herein, subject in each case to the conditions and rights
set forth herein, and Arbutus and its Affiliates shall retain all other assets
of Arbutus or its Subsidiaries that are not LNP Assets (collectively, the
Excluded Assets), including, without limitation, the following:


(i)
all Patents;



(ii)
all Trade Secrets that are used (or held for use) in the course of conduct of
the

LNP Business (including the manufacture or use thereof) (LNP Trade Secrets);


(iii)
all Regulatory Materials, Clinical Data and Know-How used (or held for use) in
the conduct of the LNP Business (LNP Know How);



(iv)
the licenses set forth on Section 2.1(b)(iv) of Appendix E (collectively,
Excluded Licenses);



(v)
all cash and cash equivalents;



(vi)
copies of all documents and records containing LNP Trade Secrets, Regulatory
Materials, Clinical Data, Know-How, research records, lab notes, financial and
employment data and any other data or other documentation included in the LNP
Assets to the extent (A) Arbutus or its Subsidiaries are required to retain such
copies under applicable Law or (B) such copies are required in connection with
the operation and conduct of Arbutus’ business other than the LNP Business;



(vii)
all rights of Arbutus under this Agreement and the Ancillary Agreements;



(viii)
any refund, claim, offset or other right of Arbutus with respect to any Tax
arising or resulting from or in connection with the ownership or operation of
the LNP Assets attributable to any Tax period ending on or prior to the Closing
Date, or, in the case of any Tax period which includes but does not end on the
Closing Date, the portion of such period up to and including the Closing Date;



(ix)
all rights, including all rights to receive royalties, of Arbutus and its
Subsidiaries relating to Patisiran; and



(x)
all finished goods and works-in-process, all drug substances, clinical samples,
specimens, all raw materials, including active pharmaceutical ingredients in
bulk form, primarily used (or primarily held for use) in the development of HBV
products, including those HBV products using LNP Technology and GalNac
Technology and related to HBV or any therapy for HBV, all manufacturing records
and all packaging, in each case, in the possession or control of Arbutus or any
of its Affiliates and related to such items as of immediately prior to the
Closing;



(xi)
any claims, counterclaims, remedies, rights, consideration or any other similar
right relating to Excluded Liabilities or Excluded Assets.










--------------------------------------------------------------------------------









(c)Subject to the terms and conditions hereof, as of the Closing Date, the
Company shall assume, satisfy, perform, pay, discharge and be liable for the
following Liabilities (collectively, the Assumed Liabilities):


(i)
any and all Liabilities to the extent arising out of the LNP Assets or the
prosecution, ownership, operation, maintenance, sale, lease or use of the LNP
Assets after the Closing Date;



(ii)
all Liabilities under all other LNP Contracts, and compliance with all
post-Closing obligations thereunder; provided, however, that neither the Company
nor its Subsidiaries shall assume and neither shall have any obligation to
perform, discharge or pay any Liabilities to the extent that such Liabilities
arise from any breach of or default under any provision of any of such LNP
Contracts prior to the Closing by Arbutus or its Affiliates;



(iii)
the technology development obligations of Arbutus pursuant to the Contracts set
forth on Section 2.1(c)(iii) of Appendix F; and



(iv)
all Liabilities arising from the Inter Partes Review described on Section
2.1(c)(iv) of Appendix F.



(d)The Company shall not assume, or cause to be assumed, or be deemed to have
assumed or be liable or responsible for, and Arbutus shall retain, all
Liabilities other than the Assumed Liabilities (such retained Liabilities, the
Excluded Liabilities), including the following:


(i)
all Liabilities arising out of or relating to the prosecution, ownership,
operation, maintenance, sale, lease or use of the LNP Assets prior to, or as a
result of, the Closing;



(ii)
all Liabilities under the LNP Contracts that arise from any breach of or default
under any provision of any of such LNP Contracts prior to or as a result of the
Closing by Arbutus or its Affiliates;



(iii)
except for the Company’s share of any Transfer Taxes pursuant to Section 9.4,
all Taxes of Arbutus for any period and all Taxes attributable to the LNP
Business and the LNP Assets in respect of all Tax periods ending on or before
the Closing Date or, in the case of any Tax period which includes but does not
end on the Closing Date, the portion of such period up to and including the
Closing Date;



(iv)
all Liabilities relating to Arbutus’ employment prior to the Closing Date of the
employees, former employees or independent contractors of the LNP Business,
including all Transferred Employees;



(v)
all Liabilities arising out of, relating to, or otherwise in respect of, the
Excluded Assets or any indebtedness of Arbutus or its Affiliates; and



(vi)
any and all Liabilities of Arbutus for change-of-control, severance or similar
payments, which are payable to the Transferred Employees as a result of or in
connection with the transactions contemplated by this Agreement shall be deemed
to be Excluded Liabilities for purposes of this Agreement.










--------------------------------------------------------------------------------









(e)The Company shall prepare an allocation of the Subscription Price and the
Assumed Liabilities among the LNP Assets and the Employment Contract (the
Allocation Schedule), which the Company shall deliver to Arbutus and Roivant
within sixty (60) days following the Closing. Each of Arbutus and Roivant may
notify the Company of any disagreement it may have with any aspect of the
Allocation Schedule within thirty (30) days of receipt of the Allocation
Schedule, in which case the Parties shall work together in good faith to resolve
any such disagreement within thirty (30) days of the date that is the later of
the date on which Arbutus or Roivant, as applicable, timely notifies the Company
of any disagreement. None of the Parties shall take any position (whether in
audits, Tax Returns, or otherwise) that is inconsistent with such allocation
except as may be adjusted by subsequent agreement following an audit by the
Internal Revenue Service (or by an applicable state or local taxing authority)
or by court decision but only as may be adjusted following a “determination” (as
such term is defined in Section 1313 of the Code). In the event that the
Allocation Schedule (as finally determined pursuant to this Section 2.1(e)) is
disputed by any taxing authority, the Party receiving notice of such dispute
shall promptly notify the other Party concerning the existence of such dispute
and the Parties will consult in good faith as to how to resolve such dispute in
a manner consistent with such allocation.


(f)If any of the LNP Assets or the Employment Contract to be assigned hereunder
cannot be effectively assigned to the Company without the authorization,
approval, consent or waiver by or of a third party and such consent has not been
obtained on or prior to the Closing Date, the assignment and transfer thereof
shall not become effective until such consent has been obtained, following the
Closing, the Parties shall have a continuing obligation to use their reasonable
best efforts to cooperate with each other and to obtain promptly all such
authorizations, approvals, consents or waivers; provided, that none of Arbutus,
Roivant or any of their respective Affiliates shall be required to commence any
litigation or offer or grant any material accommodation (financial or otherwise)
to any third party to obtain such authorizations, approvals, consents or
waivers. Upon obtaining the requisite authorization, approval, consent or
waiver, Arbutus or Roivant, as the case may be, shall promptly convey, transfer,
assign and deliver, or cause to be conveyed, transferred, assigned and
delivered, such LNP Asset or Employment Contract, as the case may be, to the
Company hereunder. Pending, or in the absence of, such authorization, approval,
consent or waiver, the Parties shall cooperate with each other in any reasonable
and lawful arrangements designed to provide to the Company the economic claims,
rights and benefits and Liabilities of use of such LNP Assets or the Employment
Contract, as the case may be, and Arbutus or Roivant, as applicable, shall
continue to perform under or comply with any LNP Contract or License included in
the LNP Assets or the Employment Contract, as the case may be, upon the
direction of the Company.


(g)If, within twenty-four (24) months following the Closing, the Company
reasonably determines that the Excluded Assets include any assets reasonably
necessary in order for the Company to operate the LNP Business, Arbutus shall or
shall cause its applicable Subsidiary to, and the Parties shall negotiate in
good faith to, make such assets available to the Company or its Subsidiaries
(through an assignment, license or otherwise) as promptly as reasonably
practicable at Arbutus’ sole cost and expense, and at no additional cost to the
Company.


(h)If at any time following the Closing, Arbutus receives, or comes into
possession of, any of the LNP Assets or any receipts, proceeds, checks,
securities or other property of any kind comprising, arising out of or derived
from the LNP Assets, Arbutus shall immediately deliver it to the Company, with
such endorsements, transfers or assignments as may be necessary or useful to
ensure that the Company receives the immediate and full benefit thereof. If at
any time following the Closing, the Company receives, or comes into possession
of, any of the Excluded Assets or any receipts, proceeds, checks, securities or
other property of any kind comprising, arising out of or derived from the
Excluded Assets, the Company shall immediately deliver it to Arbutus, with such
endorsements, transfers or











--------------------------------------------------------------------------------









assignments as may be necessary or useful to ensure that Arbutus receives the
immediate and full benefit thereof.


2.2    Payment of Subscription Price and Contribution of Assets by Roivant.




(a)    Roivant hereby agrees and commits, subject only to the satisfaction or
written waiver by Roivant of the conditions precedent set forth in Section 3.2
and Section 3.3, to (i) pay the Subscription Price in accordance with Section
2.2(b) and (ii) assign, transfer, convey, contribute and deliver to the Company,
and the Company hereby agrees and commits to accept and receive, all of
Roivant’s right, title and interests in and to the Employment Contract free and
clear of all Liens (except for Permitted Liens), in full consideration for the
Subscription Shares at the Closing.


(b)    The Subscription Price shall be paid by Roivant at the Closing by a
direct funds transfer or a wire transfer to the Company arranged with the
Company in advance.


2.3    Subscription for Common Shares


(a)    At the Closing, the Subscription Shares will be issued and registered in
the name of Roivant without registration of the Subscription Shares under the
U.S. Securities Act or qualified by prospectus under any Securities Law.    


(b)    At the Closing, the Contribution Shares will be issued by the Company and
registered in the name of Arbutus without registration of the Contribution
Shares under the U.S. Securities Act or qualified by prospectus under any
Securities Law.


ARTICLE 3 - CLOSING


3.1    Closing
Subject to the satisfaction or waiver of all of the conditions set forth in
Section 3.2, Section 3.3 and Section 3.4, the transactions contemplated hereby
will be completed (the Closing) at the offices of the Arbutus’ counsel, Orrick,
Herrington & Sutcliffe LLP, in New York, New York at 9:30 a.m. (New York time)
(the Closing Time) within two (2) Business Days of the performance and
satisfaction or waiver of the terms and conditions contained in Section 3.2,
Section 3.3 and Section 3.4 (other than those conditions that by their nature
are to be satisfied at the Closing, but subject to the fulfillment or waiver of
those conditions) (the date of such closing, the Closing Date), or such other
place, date or time as the Parties may agree. If, prior to or at the Closing
Time, the terms and conditions contained in Section 3.2, Section 3.3 and Section
3.4 of this Agreement have been complied with to the satisfaction of or waiver
by, Arbutus and/or Roivant, as the case may be:


(a)Arbutus shall deliver to Roivant at the Closing Time (i) an executed
counterpart to the Bills of Sale and Assignment and Assumption Agreements duly
executed by Arbutus; (ii) executed counterparts to the Ancillary Agreements to
which Arbutus is a party duly executed by Arbutus; (iii) certificates
representing the Genevant Shares, duly endorsed in blank, or accompanied by
either stock powers duly executed in blank by Arbutus or such other instruments
of transfer as are reasonably acceptable to Roivant, (iv) a certificate in form
and substance acceptable to Roivant, dated as of the Closing Date and signed by
the Chief Executive Officer and the Chief Financial Officer of Arbutus, in each
case, certifying for and on behalf of Arbutus, as the case may be, and not in
their personal capacities, that the conditions set forth in Section 3.3(a) and
Section 3.3(b) have been satisfied; and (v) such other documentation as may be
required pursuant to this Agreement; and





--------------------------------------------------------------------------------









(b)Roivant shall (i) pay the Subscription Price by wire transfer of immediately
available funds to the Company at the Closing Time and (ii) deliver to the
Company at the Closing Time (A) an executed counterpart to the Bills of Sale and
Assignment and Assumption Agreements duly executed by the Company; (B) executed
counterparts to the Ancillary Agreements to which Roivant or the Company or any
Company Subsidiary is a party duly executed by the Company and/or the Company
Subsidiaries, as applicable; (C) a certificate in form and substance acceptable
to Arbutus, dated as of the Closing Date and signed by a duly authorized officer
of Roivant, in each case certifying for and on behalf of Roivant, as the case
may be, and not in their personal capacities, that the conditions set forth in
Section 3.4(a) and Section 3.4(b) have been satisfied; and (D) such other
documentation as may be required pursuant to this Agreement.


3.2    Mutual Conditions to Closing
The respective obligations of Roivant, the Company and Arbutus to consummate and
cause the consummation of the transactions contemplated by this Agreement are
subject to the satisfaction or waiver in writing by Roivant and Arbutus at or
before the Closing Date of each of the following conditions:
(a)    no Law or Order (that has not been vacated, withdrawn or overturned)
shall have been issued, enacted, entered, promulgated or enforced having the
effect of restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement;


(b)    the (i) sale of the Subscription Shares and the Contribution Shares by
the Company shall be exempt from the requirements as to the filing of a
prospectus and as to the preparation of an offering memorandum or similar
document contained in any applicable Securities Laws or upon the issuance of
such Orders, consents or approvals as may be required to permit such sale
without the requirement of filing a prospectus or delivering an offering
memorandum or similar document and (ii) offer and sale of the Subscription
Shares and Contribution Shares shall be exempt from the registration
requirements of the U.S. Securities Act and applicable Securities Laws; and


(c)all consents, waivers, permits, orders or approvals from third parties or
Governmental Entities listed on Appendix G shall have expired, been terminated,
been made or been obtained.


3.3    Roivant’s and the Company’s Conditions to Closing
The obligations of Roivant and the Company to consummate and cause the
consummation of the transactions contemplated by this Agreement are subject to
the satisfaction or waiver by Roivant on or prior to the Closing Date of the
following further conditions:


(a)        all covenants, agreements and conditions contained in this Agreement
to be performed by Arbutus and its Subsidiaries on or prior to the Closing Date
shall have been performed or complied with in all material respects;
    
(b)        the Arbutus Fundamental Representations and Warranties shall be true
and correct in all respects at the Closing Time, with the force and effect as if
made on and as at such Closing Time, and all other representations and
warranties of Arbutus contained in this Agreement and in any certificates of
Arbutus delivered pursuant to or in connection with this Agreement shall be true
and correct (without giving effect to any “material”, “materially”,
“materiality”, “Material Adverse Effect”, “material adverse effect” or similar
qualifiers contained in any of such representations and warranties) in all
respects at the Closing Time, with the force and effect as if made on and as at
such Closing Time, except for such representations and warranties which are in
respect of a specific date in which case such







--------------------------------------------------------------------------------









representations and warranties shall be true and correct, in all material
respects (or, if qualified by materiality, in all respects), as of such date,
except for such failures to be true and correct that do not have and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and


(c)        Arbutus shall have delivered or caused to be delivered to Roivant the
items set forth in Section 3.1(a).




3.4    Arbutus’ Conditions to Closing
The obligations of Arbutus and the Company to consummate and cause the
consummation of the transactions contemplated by this Agreement are subject to
the satisfaction or waiver by Arbutus on or prior to the Closing Date of the
following further conditions:


(a)    all covenants, agreements and conditions contained in this Agreement to
be performed by Roivant on or prior to the Closing Date shall have been
performed or complied with in all material respects;


(b)    the Roivant Fundamental Representations and Warranties shall be true and
correct in all respects at the Closing Time, with the force and effect as if
made on and as at such Closing Time, and all other representations and
warranties of Roivant contained in this Agreement and in any certificates of
Roivant delivered pursuant to or in connection with this Agreement shall be true
and correct (without giving effect to any “material”, “materially”,
“materiality”, “material adverse effect” or similar qualifiers contained in any
of such representations and warranties) in all respects at the Closing Time,
with the force and effect as if made on and as at such Closing Time, except for
such representations and warranties which are in respect of a specific date in
which case such representations and warranties shall be true and correct, in all
material respects (or, if qualified by materiality, in all respects), as of such
date, except for such failures to be true and correct that do not have and would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of the Company or Roivant to consummate the
transactions contemplated by this Agreement; and


(c)    Roivant shall have paid or delivered or caused to be paid or delivered to
Arbutus the items set forth in Section 3.1(b).


ARTICLE 4- REPRESENTATIONS AND WARRANTIES


4.1    Representations and Warranties of Arbutus
Except as set forth in the disclosure letter delivered by Arbutus to Roivant
(the Disclosure Schedule) concurrently with the execution of this Agreement,
Arbutus hereby represents and warrants to each of the Company and Roivant as
follows, with effect as of the date hereof and as of the Closing Time:


(a)Due Organization, Good Standing and Corporate Power. Arbutus is duly
organized and validly existing under the Laws of British Columbia and Arbutus is
in good standing with the corporate governmental authorities of such
jurisdiction with respect to the filing of annual returns and such other filings
as are necessary to maintain its corporate existence and that Arbutus has full
corporate power to conduct its business as such business is now being conducted
and is duly qualified or licensed to do business in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the







--------------------------------------------------------------------------------









failure to be so qualified or licensed and in good standing would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.


(b)Authorization. Arbutus has the requisite power and authority to enter into
and perform its obligations under the Agreement in accordance with the terms
hereof, and the execution and delivery of this Agreement and the performance by
Arbutus of its obligations hereunder and the transactions contemplated hereby
have been duly authorized by all necessary corporate action of Arbutus and this
Agreement has been duly executed and delivered by Arbutus and constitutes a
valid and binding obligation of Arbutus, enforceable against Arbutus in
accordance with its terms, provided that enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).


(c)Noncontravention. The execution and delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement will not (i)
conflict with any term or provision of the organizational documents or by-laws
(or comparable documents) of Arbutus, as amended to the date of this Agreement,
(ii) contravene any Securities Laws or any other Laws or Orders applicable to
Arbutus that are currently in effect or (iii) conflict in any material respect
with, result in a material breach of or default under (with or without notice or
lapse of time, or both) give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a benefit under, or result in the
creation of any Lien upon any of the properties or assets of Arbutus under, any
Contract to which Arbutus is a party or by which Arbutus or any of its assets is
bound or subject. The consummation of the transactions contemplated by this
Agreement will not result in any impairment on the rights of the Company to use
the LNP Assets on the same economic terms as they were used by Arbutus prior to
the Closing.


(d)Consents. The execution and delivery of this Agreement and the fulfillment of
the transactions contemplated hereby do not, and will not, require the consent,
approval, authorization, registration, filing or qualification of or with any
Governmental Entity or other third party by Arbutus.


(e)Title and Ownership of Genevant Shares. The Genevant Shares have been duly
authorized and validly issued and are fully paid and non-assessable shares of
Genevant Canada, and Arbutus owns the Genevant Shares free and clear of any
Liens, rights of first refusal or any kind of transfer restrictions other than
as required by applicable Securities Laws. No person now has any agreement or
option or right or privilege (whether at Law, pre-emptive or contractual)
capable of becoming an agreement for the purchase, subscription or issuance of,
or conversion into, any unissued shares, securities, warrants or convertible
obligations of any nature of Genevant Canada. All of the issued and outstanding
capital stock of Genevant Canada is owned directly by Arbutus free and clear of
any Liens of any kind. Genevant Canada was formed solely for the purpose of
engaging in the transactions contemplated by this Agreement and has not owned
any assets or engaged in any business activities or conducted any operations,
and has not incurred any Liabilities other than in connection with such
transactions.


(f)Title and Ownership. Arbutus has the absolute legal and beneficial ownership
of and has good and marketable title to, or in the case of leased assets, a
valid leasehold interest in, the LNP Assets (other than all Proprietary Rights
included in the LNP Assets, which are owned or licensed by Arbutus as described
in Section 4.1(k) of this Agreement), free and clear of all Liens (except for
Permitted Liens). Assuming all required consents of Third Parties set forth on
Section 4.1(c)(iii) or Section 4.1(d) of the Disclosure Schedule have been
obtained and except for (i) any employees providing services to the LNP
Business, other than the Transferred Employees, (ii) the Excluded Assets
(including the LNP Propriety Rights, which will be licensed to the Company
pursuant to the License Agreement), and (iii) any services made available to the
Company and its Affiliates pursuant to the Transition Services Agreement and the









--------------------------------------------------------------------------------









Sub-Lease, the sale and transfer of the LNP Assets will constitute a conveyance
to the Company, free and clear of all Liens, other than Permitted Liens, of all
assets, properties, interests and rights (including real property and tangible
and intangible personal property) owned , used or held for use in the conduct of
the LNP Business as conducted on the Closing Date.


(g)Licenses. All licenses, registrations, qualifications, permits and consents
issued by any Governmental Entity held by Arbutus in connection with the LNP
Business that are included in the LNP Assets (collectively, the Licenses) are
valid and subsisting and in good standing in all material respects, and Arbutus
is in material compliance with all terms of such Licenses and has not received a
notice of non-compliance with any such Licenses.


(h)Litigation. There are no actions, suits, proceedings, inquiries or, to
Arbutus’ knowledge, investigations existing, or, to Arbutus’ knowledge, pending
or threatened against Arbutus or the LNP Business, the LNP Assets or the Assumed
Liabilities, at Law or equity, or before or by any court, federal, provincial,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, which, either separately or in
the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect on the LNP Business, the LNP Assets or the Assumed Liabilities.


(i)Compliance with Laws. Arbutus and its Subsidiaries are not currently
conducting and have not, for the past three (3) years, conducted the LNP
Business in material violation of any Law or Order applicable to the LNP
Business, the LNP Assets or the Assumed Liabilities. In the past three (3)
years, neither Arbutus nor any of its Subsidiaries has received any written
notice that any violation of the foregoing is being or may be alleged.


(j)LNP Contracts. Neither Arbutus nor any its Subsidiaries, nor, to the
knowledge of Arbutus, any other person, is in default in the observance or
performance of any material term, covenant or obligation to be performed by
Arbutus or any of its Subsidiaries or such other person, as applicable, under
any LNP Contract, and all such LNP Contracts are in full force and effect and
are legal, valid and binding obligations of Arbutus or one or more of its
Subsidiaries and each of the other parties thereto, enforceable in accordance
with the terms thereof, except to the extent that its enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law), and no event, circumstance, development, change or effect has occurred
which with notice or lapse of time or both would constitute such a default
thereunder by Arbutus or any of its Subsidiaries or any other party. Arbutus is
not a party to or bound by any non-competition agreement or any other agreement,
obligation or Order that purports to (i) limit the manner or the localities in
which all or any material portion of the LNP Business is conducted, or (ii)
restrict any acquisition or disposition of any of the LNP Assets in any material
respect after giving effect to this Agreement.


(k)Intellectual Property.


(i)
Section 4.1(k)(i) of the Disclosure Schedule sets forth a true and complete list
of all Patents, Trademarks, Copyrights and Licensed IP that are used (or held
for use) in the LNP Business and all of the foregoing (as well as any other
Proprietary Rights used (or held for use) in the LNP Business that are not LNP
Assets) will, as of the Closing, will be licensed to the Company pursuant to the
License Agreement. To Arbutus’ knowledge, all Company IP is valid, enforceable,
and subsisting. Arbutus owns and possesses, and the Company will












--------------------------------------------------------------------------------









immediately after the Closing Time own and possess (or otherwise have the right
to use (or hold for use) or exploit pursuant to the License Agreement) all LNP
Proprietary Rights as such LNP Proprietary Rights are used (or held for use) and
exploited prior to the Closing Time in the LNP Business, in each case, to the
same extent and in the same manner as Arbutus would have had had the
transactions contemplated by this Agreement and the Ancillary Agreements not
occurred, and without the payment of any additional consideration as a result
thereof (except as set forth in the License Agreement), and without the
necessity of any Third Party consent as a result thereof.


(ii)
Arbutus is the sole legal and beneficial owner of, has good and marketable title
to, and exclusively owns and possesses all right, title and interest in and to
all the Company IP free and clear of all Liens (except for Permitted Liens).
Arbutus has not assigned, licensed or otherwise conveyed any rights or
immunities in, to, or under any Proprietary Rights that would otherwise
constitute Company IP to any third party.



(iii)
Section 4.1(k)(iii) of the Disclosure Schedule contains a true and complete list
of all Licensed IP licensed to Arbutus. Arbutus has the right to use and exploit
the Licensed IP as such Licensed IP is used in the conduct of the LNP Business
as of the Closing Time, and each Contract with respect to the Licensed IP is
valid and subsisting and in good standing and there is no default thereunder by
Arbutus or, to Arbutus’ knowledge, by any licensor.



(iv)
The LNP Proprietary Rights are in full force and effect and have not been used,
enforced or not enforced in a manner that would result in their abandonment,
cancellation or unenforceability. There is no action, proceeding, investigation,
or claim pending or that has been asserted in writing against Arbutus or, to
Arbutus’ knowledge, threatened against Arbutus alleging adverse ownership,
invalidity or other opposition to, or any conflict with, any of the LNP
Proprietary Rights. To Arbutus’ knowledge, Arbutus’ use of the LNP Technology
and LNP Proprietary Rights, and the conduct of the LNP Business, as currently
conducted, do not and have not infringed, misappropriated, or otherwise violated
any Proprietary Rights of any third party.



(v)
To Arbutus’ knowledge, Arbutus has not received in the past three (3) years any
notice or claim (whether written, oral or otherwise and including invitations to
license) challenging Arbutus’ ownership of or right to use or the validity or
enforceability of any LNP Proprietary Rights or claiming that any other person
has any claim of legal or beneficial ownership or other claim or interest with
respect thereto and to Arbutus’ knowledge, there is no reasonable basis for any
claim.



(vi)
No consent of any person is necessary to make, use, reproduce, license, sell,
modify, update, enhance or otherwise exploit any Company IP and none of the
Company IP comprises an improvement to any Licensed IP that would give any
person any rights to the Company IP, including, without limitation, rights to
license the Company IP.



(vii)
Arbutus has used commercially reasonably efforts (including measures to protect
secrecy and confidentiality, where appropriate) to protect its trade secrets and








--------------------------------------------------------------------------------









other LNP Proprietary Rights and confidential information. Without limiting the
generality of the foregoing, to the extent that any of the Company IP is
licensed or disclosed to a third party or any third party has access to such the
Company IP (including but not limited to any employee, officer, shareholder,
consultant, systems-integrator, distributor or other customer of the Company),
Arbutus has entered into a valid and enforceable written agreement which
contains terms and conditions prohibiting the unauthorized use, disclosure,
reverse engineering or transfer of such the Company IP by such third party. All
such agreements are in full force and effect and no such third party, to
Arbutus’ knowledge, is in default of its obligations thereunder.


(viii)
Arbutus is not a party to any options, licenses, agreements, claims,
encumbrances or shared ownership interest of any kind relating to LNP
Proprietary Rights, nor is Arbutus bound by or a party to any options, leases or
agreements of any kind with respect to the Proprietary Rights of any other
person.



(ix)
To Arbutus’ knowledge, Arbutus has obtained and possess valid licenses to use
all of the software programs provided to its employees for their use in
connection with the Arbutus Proprietary Rights and present on the computer and
other software-enabled electronic devices that it owns or leases or that it has
otherwise provided to its employees for their use in connection with Arbutus’
business.



(x)
To Arbutus’ knowledge, it will not be necessary to use any inventions of any of
its employees or consultants made prior to their employment by Arbutus and there
are no inventions of any employees or consultants who are not Transferred
Employees that are used in the LNP Business, but which have not been assigned to
the Company pursuant to this Agreement.



(xi)
To Arbutus’ knowledge, Arbutus has not used any open source, copyleft or
community source code in a manner that would require (or purport to require) the
distribution or disclosure of the source code of proprietary software of
Arbutus.



(xii)
The representations and warranties in this Section 4.1(k) are the sole and
exclusive representations and warranties of Arbutus concerning Company IP and
Licensed IP.



(l)Leased Real Property. The Burnaby Lease is valid and binding and has not been
terminated or repudiated by any party thereto. True and complete copies,
including all amendments thereto, of the Burnaby Lease have been delivered or
made available to Roivant. Arbutus or one of its Subsidiaries has been in
peaceable possession since the commencement of the original term of the Burnaby
Lease and neither Arbutus nor any of its Subsidiaries is in default thereunder
and there exists no default or event, occurrence, condition or act (including
the transactions contemplated by this Agreement) in respect of or on the part of
Arbutus or any of its Subsidiaries which, with the giving of notice, the lapse
of time or the happening of any further event or condition, would become a
default or event of default under the Burnaby Lease, other than any such default
or event of default which has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.


(m)Benefits; Labor.


(i)
Except for employment relationships and compensation, benefits, travel advances
and employee loans in the ordinary course of business to any officer, director
or








--------------------------------------------------------------------------------









employee of Arbutus or any of its Subsidiaries, to the knowledge of Arbutus,
there is no Contract relating to the LNP Business, the LNP Assets or the Assumed
Liabilities between (A) Arbutus or any of its Subsidiaries on the one hand and
(B) officer, member, partner or director of Arbutus or any of its Subsidiaries
on the other hand. To the knowledge of Arbutus, none of the persons referred to
in the immediately preceding clauses (A) or (B) or any family member of the
foregoing persons possesses, directly or indirectly, any financial interest in
or is a director, officer, manager or employee of any person which is a client,
supplier, customer, lessor, lessee, financial source or competitor of potential
competitor of Arbutus or its Affiliates in respect of the LNP Business or has
any other commercial or business relationship with Arbutus or its Affiliates in
respect of the LNP Business. Ownership of securities of a company whose
securities are registered under the Securities Exchange Act of 1934, as amended,
of one percent (1%) or less of any class of such securities shall not be deemed
to be a financial interest for purposes of this Section 4.1(m)(i).


(ii)
With respect to each Employee Benefit Plan: (A) each Employee Benefit Plan has
been established, registered and maintained in compliance with its terms and the
requirements of all applicable Laws (including relevant tax authorities where
such registration is required to qualify for tax exemption or other beneficial
tax status), except for any noncompliance that does not and would not result,
individually or in the aggregate, in a material Liability of Arbutus or its
Subsidiaries, and all material employer and employee obligations including
contributions and payments required to be made under any Employee Benefit Plan
or related agreement have been made in a timely fashion or has been reflected on
the most recent balance sheet filed prior to the date hereof or accrued in the
accounting records of Arbutus and its Subsidiaries; (B) there are no unfunded
obligations of Arbutus or any of its Subsidiaries under any Employee Benefit
Plan; and (C) neither Arbutus nor its Subsidiaries have received any order or
notice under applicable Laws that require or propose to require Arbutus or its
Subsidiaries to take (or refrain from taking) any action in respect of an
Employee Benefit Plan and no event has occurred and no circumstance exists that
could reasonably result in any Employee Benefit Plan being ordered or required
to be terminated or wound up in whole or in part, having its registration
revoked, or having to pay any taxes or penalties. Neither Arbutus nor any
Subsidiary of Arbutus maintains, sponsors contributes to, has any liability or
has ever maintained, sponsored or contributed or had any liability with respect
to any defined benefit pension plan.



(iii)
Neither Arbutus nor any of its Subsidiaries is a party to, bound by, negotiating
or required to negotiate any collective bargaining agreement or other agreement
with a labor union or other labor organization in connection with the
Transferred Employees. No Transferred Employees are represented by any labor
union or other labor organization. There are no activities or proceedings of any
labor union or other labor organization to organize any Transferred Employees
and no demand for recognition or certification as the exclusive bargaining
representative of any Transferred Employees has been made by or on behalf of any
labor union or other labor organization. There are no pending or, to the
knowledge of Arbutus, threatened, and, in the three year period prior to the
date hereof, there have been no, strikes, lockouts, union organization
activities (including, but not limited to, union organization campaigns or
requests for representation), pickets,










--------------------------------------------------------------------------------









slowdowns, stoppages, material grievances or collective labor disputes or
similar activity in respect of the LNP Business that may, individually or in the
aggregate, interfere in any material respect with the LNP Business. Arbutus and
each of its Subsidiaries are not engaged in and, in the three year period prior
to the date hereof, have not engaged in any unfair labor practice in connection
with the LNP Business that has resulted or could reasonably be expected to
result, individually or in the aggregate, in any material liability to Arbutus
or any of its Subsidiaries.


(iv)
In the conduct of the LNP Business, Arbutus and each of its Subsidiaries is,
and, in the three years prior to the date hereof has been, in compliance in all
material respects with all applicable Laws respecting labor, employment, fair
employment practices (including equal employment opportunity laws), terms and
conditions of employment, classification of employees, workers’ compensation,
occupational safety and health, immigration, affirmative action, employee and
data privacy, plant closings, and wages and hours. There is no pending or, to
the knowledge of Arbutus, threatened charge, complaint, arbitration, audit or
investigation brought by or on behalf of, or otherwise involving, any current or
former employee, any person alleged to be a current or former employee, any
applicant for employment, or any class of the foregoing, in each case, to the
extent such employee was engaged in or an applicant for a position in the LNP
Business or any Governmental Entity, that involve the labor or employment
relations and practices of Arbutus or any of its Subsidiaries in conducting the
LNP Business that could reasonably be expected to result, individually or in the
aggregate, in any material Liability to the Company or any of its Subsidiaries.



(v)
None of the execution and delivery of this Agreement, the approval of this
Agreement or the consummation of the transactions contemplated hereby could,
either alone or in combination with another event, (A) entitle any Transferred
Employee to severance pay or any material increase in severance pay,
(B) accelerate the time of payment or vesting, or materially increase the amount
of compensation due to any such Transferred Employee, (C) directly or indirectly
cause the Company to transfer or set aside any assets to fund any material
benefits under any Employee Benefit Plan, (D) otherwise give rise to any
material liability under any Employee Benefit Plan, (E) limit or restrict the
right to merge, materially amend, terminate or transfer the assets of any
Employee Benefit Plan on or following the Closing, (F) require a “gross-up,”
indemnification for, or payment to any Transferred Employee for any taxes
imposed, or (G) result in the payment to any Transferred Employee of any amount
that could, individually or in combination with any other such payment,
constitute (if the Code were to apply) an “excess parachute payment” as defined
in Section 280G(b)(1) of the Code.



(n)Tax Matters.


(i)
Arbutus has timely filed (after giving effect to any valid extensions of time in
which to make such filing) all income and other material Tax Returns required to
have been filed and has paid all Taxes shown as due on such Tax Returns, and
such Tax Returns are true, complete and correct in all respects, in each case
with respect to the LNP Assets and the LNP Business.














--------------------------------------------------------------------------------









(ii)
Arbutus has timely paid all material Taxes (whether or not shown or required to
be shown on any Tax Return) due and payable with respect to the LNP Assets and
the LNP Business.



(iii)
Arbutus has withheld and timely paid all material Taxes required to have been
withheld and paid by it (including all sales, use, value added, goods and
services, and similar Taxes required to be collected) with respect to the LNP
Assets and the LNP Business, and all such payments have been properly reported
to Governmental Entities in accordance with applicable Law.



(iv)
In each case, with respect to the LNP Assets or the LNP Business, no Tax audits
or judicial proceedings are being conducted, pending, or threatened in writing,
and no written Claim has been asserted by any Governmental Entity for any
material amount of Taxes that has not been paid in full, abated or adequately
provided for in the financial records of LNP Business.



(v)
Arbutus has not waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency, in each
case, (A) with respect to the LNP Assets or the LNP Business and (B) which has
not expired.



(vi)
There are no Liens on any of the LNP Assets or the LNP Business that arose in
connection with any failure (or alleged failure) to pay any Tax.



(vii)
Arbutus is not a party to or bound by any obligation under any Tax sharing, Tax
allocation, Tax indemnity or similar agreement or arrangement of any kind with
respect to the LNP Assets or the LNP Business.



(viii)
No Claim for assessment or collection of Taxes related to the LNP Assets or the
LNP Business has been or is presently being asserted or is otherwise outstanding
against Arbutus and there is no Claim by any taxing authority pending or
threatened against Arbutus related to the LNP Assets or the LNP Business.



(ix)
None of the LNP Assets constitutes a “United States real property interest”
within the meaning of Section 897 of the Code.



(x)
As of the date hereof, to the knowledge of Arbutus, neither Arbutus nor any
direct owner of Arbutus currently is, or will be after the consummation of the
transactions contemplated by this Agreement, a United States person (as defined
in Section 957(c) of the Code) that holds directly (or in the case of any direct
owner of Arbutus, indirectly through Arbutus) more than 9.9% of the total
combined voting power or value of the Company’s issued share capital or of any
Subsidiary’s issued share capital, provided that the ownership of the total
combined voting power shall be determined with respect to Arbutus and any direct
owner of Arbutus by the application of the rules for determining stock ownership
under Section 958 of the U.S. Code (without giving effect to the repeal of
Section 958(b)(4) pursuant to the U.S. Tax Cuts and Jobs Act) based on direct
ownership (or in the case of any direct owner of Arbutus, indirect ownership) of
the Company’s issued share capital or of any Subsidiary’s issued share capital.












--------------------------------------------------------------------------------









(o)Brokers. There is no person acting at the request of Arbutus who is entitled
to any brokerage or finder’s fee.


(p)Accredited Investor. As of the date of execution of this Agreement and as of
the Closing Time, as the case may be, Arbutus is an “accredited investor” as
defined in National Instrument 45-106 - Prospectus Exemptions, and Arbutus
agrees to furnish any additional information requested by the Company or any of
its Affiliates to assure compliance with applicable Securities Laws in
connection with the purchase and sale of the Contribution Shares.


(q) Investment Intent. Arbutus is acquiring the Contribution Shares as principal
for its own account, for investment purposes, and not for the benefit of any
other person (within the meaning of applicable Securities Laws) and not with a
view to, or for resale in connection with, any distribution of the Contribution
Shares.


(r)Due Diligence. Arbutus’ decision to purchase the Contribution Shares was not
based upon, and Arbutus has not relied upon, any representations as to facts
made by or on behalf of the Company or Roivant, other than the representations
and warranties of the Company and Roivant under this Agreement, including the
Appendices and the Exhibits hereto, or in any certificate delivered pursuant to
this Agreement.


(s)Non-Reliance. Arbutus has relied solely on the representations and warranties
of Roivant expressly and specifically set forth in Section 4.2 or in the
Ancillary Agreements and has not relied on any other representations, warranties
or statements (including by omission) of any kind or nature, whether written or
oral, expressed or implied, statutory or otherwise of Roivant as to any matter
concerning Roivant or the Company, any of their Subsidiaries or in connection
with this Agreement or the transactions contemplated by this Agreement, or with
respect to the accuracy or completeness of any information provided to (or
otherwise acquired by) Arbutus in connection with this Agreement or the
transactions contemplated by this Agreement (including, for the avoidance of
doubt, any statements, information, documents, projections, forecasts or other
materials made available to Arbutus).


4.2    Representations and Warranties of Roivant
Concurrently with the execution of this Agreement, Roivant hereby represents and
warrants to Arbutus as follows, with effect as of the date hereof and as of the
Closing Time:
(a)    Due Organization, Good Standing and Corporate Power. Each of Roivant, the
Company and the Company Subsidiaries is duly organized and validly existing
under the Laws of the jurisdiction of incorporation and each of Roivant, the
Company and the Company Subsidiaries is in good standing with the corporate
governmental authorities of such jurisdiction with respect to the filing of
annual returns and such other filings as are necessary to maintain its corporate
existence and is duly qualified or licensed to do business in each jurisdiction
in which the nature of its business or the ownership or leasing of its
properties makes such qualification or licensing necessary, other than in such
jurisdictions where the failure to be so qualified or licensed and in good
standing does not have and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
the Company or Roivant to consummate the transactions contemplated by this
Agreement.


(b)    Authorization. Each of Roivant and the Company has the requisite power
and authority to enter into and perform its obligations under the Agreement in
accordance with the terms hereof, and the execution and delivery of this
Agreement and the performance by each of Roivant and the Company of its
obligations hereunder and the transactions contemplated hereby have been duly
authorized by all necessary corporate action of Roivant and the Company, as
applicable, and this







--------------------------------------------------------------------------------









Agreement has been duly executed and delivered by Roivant and the Company and
constitutes a valid and binding obligation of Roivant and the Company,
enforceable against Roivant and the Company in accordance with its terms,
provided that enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).


(c)    Noncontravention. The execution and delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement will not (i)
conflict with any term or provision of the memorandum of association or bye-laws
(or comparable documents) of Roivant or the Company, in each case, as amended to
the date of this Agreement (it being understood that the authorized capital
stock of the Company shall be increased to reflect the capitalization described
in Section 4.2(e) prior to the Closing), (ii) contravene any Securities Laws or
any other Laws or Orders applicable to Roivant or the Company that are currently
in effect or (iii) conflict with, result in a breach of or default under (with
or without notice or lapse of time, or both) give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
benefit under, or result in the creation of any Lien upon any of the properties
or assets of Roivant or the Company under, any Contract to which Roivant or the
Company is a party or by which Roivant or the Company or any of their respective
assets is bound or subject.


(d)    Consents. The execution and delivery of this Agreement and the
fulfillment of the transactions contemplated hereby and the issuance, sale and
delivery of the Contribution Shares and the Subscription Shares do not, and will
not, require the consent, approval, authorization, registration, filing or
qualification of or with any Governmental Entity or other third party by Roivant
or the Company, except for (i) any filings required by Securities Laws, which
have been made or will be made in a timely manner and (ii) the permission for
the issue of the Contribution Shares to Arbutus from the Bermuda Monetary
Authority under the Exchange Control Act of 1972 (and associated regulations) of
Bermuda which will be obtained prior to the Closing.


(e)    Capitalization; No Subsidiaries.
(i)
The authorized capital stock of the Company at the Closing shall consist of
1,000,000,000 Common Shares with $0.00001 par value per share. Immediately
following the Closing, after giving effect to the issuance of the Contribution
Shares and the Subscription Shares, there will be 950,000,000 Common Shares
issued and outstanding, with 5,000,000 Common Shares reserved for issuance
pursuant to the 2018 Equity Incentive Plan.



(ii)
Except for the Company Subsidiaries, the Company has no other Subsidiaries. \



(f)    Contribution Shares. All necessary corporate action will have been taken
to validly create, authorize, reserve and issue the Contribution Shares and,
upon the consummation of the contribution of the LNP Assets to the Company, the
Contribution Shares shall, when issued, be duly authorized, validly issued,
fully paid and non-assessable Common Shares of the Company, which shall be free
and clear of any Liens, rights of first refusal or any kind of transfer
restrictions other than as required by applicable Securities Laws and the holder
of such Contribution Shares shall be entitled to all rights afforded to a holder
of Common Shares. No person now has any agreement or option or right or
privilege (whether at Law, pre-emptive or contractual) capable of becoming an
agreement for the purchase, subscription or issuance of, or conversion into, any
unissued shares, securities, warrants or convertible obligations of any nature
of the Company or any of the Company Subsidiaries. All of the issued and
outstanding capital stock of the Company is owned directly by Roivant free and
clear of any Liens of any kind.











--------------------------------------------------------------------------------









(g)    Company. The Company was formed solely for the purpose of engaging in the
transactions contemplated by this Agreement and has not owned any assets or
engaged in any business activities or conducted any operations, and has not
incurred any Liabilities, other than in connection with such transactions
(including the entry into certain employment Contracts by its Subsidiaries in
connection with the LNP Business).


(h)    Brokers. There is no person acting or purporting to act at the request of
Roivant who is entitled to any brokerage or finder’s fee.


(i)    Accredited Investor. As of the date of execution of this Agreement and as
of the Closing Time, as the case may be, Roivant is an “accredited investor” as
defined in Rule 501(a) of Regulation D and. Roivant agrees to furnish any
additional information requested by the Company or any of its Affiliates to
assure compliance with applicable Securities Laws in connection with the
purchase and sale of the Subscription Shares.


(j)    Investment Intent. Roivant is subscribing for the Subscription Shares as
principal for its own account, for investment purposes, and not for the benefit
of any other person (within the meaning of applicable Securities Laws) and not
with a view to, or for resale in connection with, any distribution of the
Subscription Shares.


(k)    Non-Reliance. Roivant has relied solely on the representations and
warranties of Arbutus expressly and specifically set forth in Section 4.1 or in
the Ancillary Agreements, as qualified by the Disclosure Schedule, and has not
relied on any other representations, warranties or statements (including by
omission) of any kind or nature, whether written or oral, expressed or implied,
statutory or otherwise of Arbutus as to any matter concerning Arbutus, any of
its Subsidiaries or the LNP Business or in connection with this Agreement or the
transactions contemplated by this Agreement, or with respect to the accuracy or
completeness of any information provided to (or otherwise acquired by) Roivant
in connection with this Agreement or the transactions contemplated by this
Agreement (including, for the avoidance of doubt, any statements, information,
documents, projections, forecasts or other materials made available to Roivant).


(l)    Certain Contracts. Neither Roivant nor any its Subsidiaries, nor, to the
knowledge of Roivant, any other person, is in default in the observance or
performance of any material term, covenant or obligation to be performed by
Roivant or any of its Subsidiaries or such other person, as applicable, under
the Employment Contract, and the Employment Contract is in full force and effect
and is a legal, valid and binding obligation of Roivant or one or more of its
Subsidiaries and the other party thereto, enforceable in accordance with the
terms thereof, except to the extent that its enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law), and no
event, circumstance, development, change or effect has occurred which with
notice or lapse of time or both would constitute such a default thereunder by
Roivant or any of its Subsidiaries or any other party.




ARTICLE 5- ACKNOWLEDGEMENTS AND COVENANTS


5.1    Covenants of Arbutus Relating to the Conduct of the LNP Business
Arbutus hereby covenants and agrees with Roivant that at all times from the date
of this Agreement until the Closing Date, unless both Arbutus and Roivant shall
otherwise agree in writing or as otherwise expressly contemplated or permitted
by this Agreement, Arbutus shall and shall cause each of its Subsidiaries to:





--------------------------------------------------------------------------------









(a)conduct the LNP Business and maintain the LNP Business and the LNP Assets,
and not take any action except, in the usual, ordinary and regular course of
business consistent with past practice and in compliance with applicable Laws;


(b)use commercially reasonable efforts to preserve intact the LNP Business, the
LNP Assets and goodwill, maintain its real property interests (including title
to, and leasehold interests in respect of, any real property used primarily in
the operation or conduct of the LNP Business) in good standing, keep available
the services of the Transferred Employees and preserve the current material
relationships with suppliers, senior employees, consultants, customers and
others having business relationships with it, in each case except in accordance
with the usual, ordinary course of business consistent with past practices;


(c)duly and timely file all Tax Returns required to be filed by it or any of its
Subsidiaries on or after the date hereof and all such Tax Returns will be true,
complete and correct in all respects;


(d)timely withhold, collect, remit and pay all Taxes which are to be withheld,
collected, remitted or paid by it or any of its Subsidiaries to the extent due
and payable;


(e)not:


(i)
sell, pledge, lease, license, sublicense, covenant not to assert, dispose of,
abandon, allow to lapse, cancel or otherwise dispose of any LNP Assets
(including, for the avoidance of doubt, any LNP Proprietary Rights);



(ii)
incur, create, assume, modify or otherwise become liable for, any indebtedness
for borrowed money or any other Liability pertaining to the LNP Assets or the
LNP Business or permit any of the LNP Assets to be subject to any Lien;



(iii)
other than as required by Law, enter into, terminate, modify or amend in any
material respect any LNP Contract or the Burnaby Lease;



(iv)
pay, discharge, settle or satisfy any Assumed Liabilities, other than payments,
discharges, settlements or satisfactions in the ordinary course of business and
consistent with past practice, or enter into, amend, modify or change any
Contract or transaction that would constitute an Assumed Liability; or



(v)
make any bonus, profit sharing, pension, retirement or insurance arrangement
with any Transferred Employee, increase the compensation payable (including
wages, salaries, bonuses or any other remuneration) or to become payable to any
Transferred Employee or establish, adopt, enter into, amend or terminate any
Employee Benefit Plan or any other plan, agreement, policy or arrangement for
the benefit of any Transferred Employee;



(f)announce an intention, enter into any formal or informal agreement, or
otherwise make a commitment to do any of the things prohibited by any of the
foregoing subsections; and


(g)Arbutus shall keep, or cause its Subsidiaries to keep, all insurance policies
currently maintained with respect to the LNP Business, or suitable replacements
or renewals, in full force and effect through the close of business on the
Closing Date.











--------------------------------------------------------------------------------









5.2    Acknowledgments and Covenants of Arbutus and Roivant
As applicable, each of Arbutus and Roivant hereby acknowledge, covenant and
agree as to itself as follows:


a.there are risks associated with the purchase of the Contribution Shares and
the Subscription Shares, as the case may be, including the risks outlined in
this Agreement. Each of Arbutus and Roivant has such knowledge, skill and
experience in business, financial and investment matters that the undersigned is
capable of evaluating the merits and risks of an investment in the Contribution
Shares and the Subscription Shares. Each of Arbutus and Roivant have been
afforded the opportunity to conduct a due diligence review of information
concerning this investment so as to allow it to make an informed investment
decision prior to its investment. Additionally, with the assistance of Arbutus’
and Roivant’s own professional advisors, to the extent that each Party has
deemed appropriate, each of Arbutus and Roivant has made its own legal, tax,
accounting and financial evaluation of the merits and risks of an investment in
the Contribution Shares and the Subscription Shares, respectively, and the
consequences of this Agreement. Each of Arbutus and Roivant has considered the
suitability of the Contribution Shares and the Subscription Shares,
respectively, as an investment in light of its own circumstances and financial
condition and each Party is able to bear the risks associated with an investment
in the Contribution Shares and the Subscription Shares and its authority to
invest in the Contribution Shares and the Subscription Shares;


b.if required by applicable Securities Laws or the Company, each of Arbutus and
Roivant agreed to execute, deliver and file or assist the Company in filing such
reports, undertakings and other documents with respect to the issue and/or sale
of the Contribution Shares and the Subscription Shares, as the case may be, as
may be required by any securities commission or other regulatory authority;


c.there are restrictions on Arbutus’ and Roivant’s ability to resell the
Contribution Shares and the Subscription Shares, respectively, and it is the
responsibility of each of Arbutus and Roivant to find out what those
restrictions are and to comply with them before selling the Contribution Share
and the Subscription Shares. The Contribution Shares and the Subscription Shares
will be subject to the restrictions on transfer as set forth in this Agreement,
the Shareholders Agreement and under applicable Securities Laws. Each of Arbutus
and Roivant has been advised to consult its own legal advisors with respect to
trading in the Contribution Shares and the Subscription Shares, as the case may
be, and with respect to the resale restrictions imposed by the Securities Laws
of the state, province or territory in which such Party resides and other
applicable Securities Laws, and acknowledges that no representation has been
made respecting the applicable hold periods imposed by the Securities Laws or
other resale restrictions applicable to such securities which restrict the
ability of such Party to resell such securities, that each of Arbutus and
Roivant is solely responsible to find out what these restrictions are and each
such Party is solely responsible (and the Company is in no way responsible) for
compliance with applicable resale restrictions and each such Party is aware that
it may not be able to resell such securities except in accordance with limited
exemptions under the Securities Laws and other applicable Securities Laws;


d.no prospectus or registration statement has been filed by the Company with any
securities regulatory authorities in connection with the issuance of the
Contribution Shares or the Subscription Shares, the sale of the Contribution
Shares and the Subscription Shares is conditional upon such sale being exempt
from the requirements to file and obtain a receipt for a prospectus, to file and
make effective a registration statement or to deliver an offering memorandum
with this Agreement and the requirement to be a registered dealer, and as a
consequence of acquiring the Contribution Shares and the Subscription Shares
pursuant to such exemptions:









--------------------------------------------------------------------------------









i.
certain protections, rights and remedies provided by the Securities Laws
including certain statutory rights of rescission or damages and certain
statutory remedies against an issuer, underwriters, auditors, directors and
officers that are available to investors who acquire securities offered by a
prospectus or registration statement, may not be available to Arbutus or
Roivant;

ii.
the common law may not provide investors with an adequate remedy in the event
that they suffer investment losses in connection with securities acquired in a
private placement;

iii.
Arbutus and Roivant may not receive certain information that would otherwise be
required to be given under the Securities Laws; and

iv.
the Company is relieved from certain obligations that would otherwise apply
under the Securities Laws;

e.each of Arbutus and Roivant represents and warrants as to itself that none of
the funds or other assets being used to purchase the Contribution Shares or the
Subscription Shares, as the case may be, are, to such Party’s knowledge,
proceeds obtained or derived, directly or indirectly, as a result of illegal
activities and that:


i.
the funds being used to purchase the Contribution Shares or the Subscription
Shares and advanced by or on behalf of Arbutus and Roivant, respectively, do not
represent proceeds of crime or otherwise result in a violation of any applicable
anti-money laundering Laws or regulations including, without limitation, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the
PCMLTFA) and the Common Sharing and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (the Patriot
Act); and

ii.
Arbutus and Roivant, as the case may be, is not a person or entity identified on
a list established under section 83.05 of the Criminal Code (Canada) (the
Criminal Code); and



f.each of Arbutus and Roivant acknowledges and agrees as to itself that (i) the
Company or their agents may in the future be required by law to disclose
Arbutus’ or Roivant’s name and other information relating to such Party and any
purchase of the Contribution Shares or the Subscription Shares, on a
confidential basis, pursuant to the Criminal Code, PCMLTFA, the Patriot Act or
as otherwise may be required by applicable Laws, regulations or rules.


5.3    Arbutus Contribution.
Prior to the Closing, Arbutus shall and shall cause its Subsidiaries to sell,
assign, transfer, convey, contribute and deliver, as applicable, to Genevant
Canada the Transferred Employees and those assets set forth on Appendix H hereto
free and clear of all Liens (except for Permitted Liens).


5.4    Access to Information


Arbutus shall, and shall cause its Subsidiaries to, upon reasonable prior notice
and during regular business hours, afford Roivant and its directors, managers,
officers, employees, agents, attorneys, consultants, advisors or other
representatives full access to the directors, managers, officers, employees,
agents, attorneys, consultants, advisors or other representatives, properties,
books and records of Arbutus













--------------------------------------------------------------------------------









and its Subsidiaries relating to the LNP Business, the LNP Assets and the
Assumed Liabilities to the extent Roivant reasonably believes is necessary or
advisable to familiarize itself with such properties and other matters and,
during such period, Arbutus shall furnish promptly to Roivant all financial and
operating data and other information concerning the LNP Business as Roivant may
reasonably request; provided, that such access shall not unreasonably disrupt
the operations of Arbutus or any of its Subsidiaries. No review by Roivant or
any existing relationship between Roivant and Arbutus or its Subsidiaries shall
affect the representations and warranties made by Arbutus pursuant to this
Agreement or the remedies of Roivant for breaches of those representations and
warranties.


5.5    Ancillary Agreements


Roivant and Arbutus shall, and shall cause their respective Subsidiaries and
Affiliates and each of their respective directors, officers, agents, employees,
advisors and representatives to, negotiate the terms of the Ancillary Agreements
(other than the Ancillary Agreements attached as Exhibits hereto) in good faith
and shall use their respective commercially reasonable efforts to agree to
customary and reasonable terms of and conditions for the Ancillary Agreements as
promptly as reasonably practicable following the date hereof and, in any event,
prior to the Closing, and shall cause such Ancillary Agreements (including the
Ancillary Agreements attached hereto as Exhibits) to be executed and delivered
at the Closing.


5.6    Carve-Out Financial Statements


Promptly following the date hereof and in no event later than three (3) months
following the Closing, Arbutus shall engage one of Deloitte,
PricewaterhouseCoopers, Ernst & Young or KPMG or any other accounting firm, in
each case, reasonably acceptable to Roivant for the purposes of preparing
audited combined balance sheets and combined statements of income and cash flows
relating to the LNP Business, the LNP Assets and the Assumed Liabilities as of
March 31, 2018 and March 31, 2017, and for the period ended April 1, 2017 to
March 31, 2018 and year ended April 1, 2016 to March 31, 2017 and notes to such
financial statements (the Audited Carve-Out Financial Statements), and Arbutus,
Roivant and the Company shall facilitate such audit review, cooperate with and
consult with each other in connection with the preparation of the Audited
Carve-Out Financial Statements and perform promptly the work necessary for the
preparation and completion of the Audited Carve-Out Financial Statements as
expeditiously as reasonably possible, but not later than September 30, 2018.
Promptly following the Closing Date, Arbutus, Roivant and the Company shall
reasonably cooperate with each other in connection with the preparation of the
Audited Carve-Out Financial Statements and shall provide each other and their
respective directors, managers, officers, employees, agents, attorneys,
consultants, advisors or other representatives with reasonable access to the
personnel of one another and their respective Affiliates and to available
financial information in their possession relating to the LNP Business, the LNP
Assets and the Assumed Liabilities; provided, that such access shall not
unreasonably disrupt the operations of Arbutus, Roivant, the Company or any of
their respective Subsidiaries. The fees and expenses of the accounting firm
hired to prepare the Carve-Out Financial Statements shall be paid by the
Company.


5.7    Payment of Bonuses




Arbutus shall be responsible for, and shall pay, or shall cause to be paid, the
amount of any bonus payment owing to each Transferred Employee pursuant to
Arbutus’ bonus arrangements with such Transferred Employee for the period
beginning on January 1, 2018 and ending on the Closing Date in the ordinary
course of business at such time as annual bonuses have historically been paid by
Arbutus to such Transferred Employee.







--------------------------------------------------------------------------------









ARTICLE 6
- FILINGS AND AUTHORIZATIONS

The Parties shall use their respective commercially reasonable efforts to obtain
the authorizations, consents, waiting period expirations or terminations, Orders
and approvals necessary or advisable for, and to avoid any Order which would
block, their execution and delivery of, and the performance of their obligations
pursuant to this Agreement, including their respective commercially reasonable
efforts to obtain, prior to the Closing Date, all Licenses, consents, approvals,
authorizations, qualifications and Orders of Governmental Entities and parties
to Contracts with Arbutus or any of its Subsidiaries (including landlords) as
are necessary for consummation of the transactions contemplated by this
Agreement. The Parties shall coordinate and cooperate with one another and shall
exchange and provide information to each other, subject to entering into a
reasonable joint defense and confidentiality agreement, as necessary for this
Article 6. The Parties shall use commercially reasonable efforts to supply such
assistance as may be reasonably requested by each other in connection with the
foregoing. Subject to applicable confidentiality restrictions or restrictions
required by applicable Law, the Parties will notify each other promptly upon the
receipt of any request by any officials of any Governmental Entity for
information or the production of any documents relating to an investigation of
the transactions contemplated by this Agreement. Without limiting the generality
of the foregoing, each Party shall, subject to such joint defense and
confidentiality agreement, provide to the other Parties (or their respective
advisors) upon request copies of all correspondence between such Party and any
Governmental Entity relating to the transactions contemplated by this Agreement.
In addition, to the extent reasonably practicable and acceptable to the
Governmental Entity, all discussions, telephone calls, and meetings with a
Governmental Entity regarding the transactions contemplated by this Agreement
shall include representatives of both Parties. Subject to applicable Law, the
Parties will consult and cooperate with each other in connection with any
analyses, appearances, presentations, and memoranda submitted to any
Governmental Entity regarding the transactions contemplated by this Agreement.


ARTICLE 7
- LIABILITY AND INDEMNIFICATION



7.1    Survival
The respective representations and warranties of Arbutus and Roivant made in
this Agreement or in the Disclosure Schedule, the Bills of Sale and Assignment
and Assumption Agreements, the License Agreement, each other Ancillary Agreement
(other than the Shareholders Agreement) or in any certificate delivered pursuant
to this Agreement on or prior to the Closing Date and the respective covenants
or agreements contained in this Agreement of Arbutus and Roivant that are
required to be performed or complied with prior to the Closing shall survive the
Closing and shall continue in full force and effect for a period of one (1) year
following the Closing Time, except that the Roivant Fundamental Representations
and Warranties and the Arbutus Fundamental Representations and Warranties shall
survive indefinitely (with the exception of the representations and warranties
set forth in Section 4.1(n), which shall survive until the date that is 60 days
following the expiry of the applicable statute of limitations). All covenants or
agreements contained in this Agreement or in the Disclosure Schedule, the Bill
of Sale and Assignment and Assumption Agreement, the License Agreement, each
other Ancillary Agreement (other than the Shareholders Agreement) or in any
certificate delivered pursuant to this Agreement to be performed or complied
with after the Closing shall survive in accordance with their terms; provided,
that if any such covenant or agreement does not specify a termination date, such
covenant shall survive until the date that is 60 days following the expiry of
the applicable statute of limitations. No person shall be liable for any claim
for indemnification under this Article 7 unless a Claim Certificate is delivered
by the person (such person, an Indemnified Party) entitled to indemnification
pursuant to Section 7.2, Section 7.3 or Section 7.4, as applicable, to the party
from which indemnification is sought (the Indemnifying Party) prior to the
expiration of the applicable survival period, in which case the representation,
warranty, covenant or agreement which is the subject of such claim shall survive
to the extent of the claims described in such Claim Certificate until such claim
is





--------------------------------------------------------------------------------







resolved, whether or not the amount of the Losses resulting from such breach has
been finally determined at the time the notice is given.


7.2    Liability and Indemnification Obligations of Arbutus
Provided that the Closing has occurred and subject to the limitations set forth
herein, Arbutus shall indemnify and hold harmless Roivant, the Company and their
respective Indemnitees from and against all Losses suffered by Roivant, the
Company or their respective Indemnitees, as applicable, resulting from or
arising out of (a) any failure of any representation or warranty made by Arbutus
in this Agreement (including in the Disclosure Schedule, the Bill of Sale and
Assignment and Assumption Agreement or in any certificate delivered pursuant to
this Agreement), the License Agreement or any other Ancillary Agreement (other
than the Shareholders Agreement) to be true and correct in all respects on and
as of the date of this Agreement and on and as of the Closing Time, with the
force and effect as if made on and as of the Closing Time, except for such
representations and warranties which are in respect of a specific date in which
case such representations and warranties shall be true and correct as of such
date, (b) any breach of any obligation, agreement or covenant to be performed or
observed by Arbutus in this Agreement, and (c) any Excluded Liability.


7.3    Liability and Indemnification Obligations of Roivant
Provided that the Closing has occurred and subject to the limitations set forth
herein, Roivant shall indemnify and hold harmless Arbutus, the Company and their
respective Indemnitees from and against all Losses suffered by Arbutus, the
Company or their respective Indemnitees, as applicable, resulting from, or
arising out of (a) any failure of any representation or warranty made by Roivant
in this Agreement (including in Exhibit A hereto, the Bill of Sale and
Assignment and Assumption Agreement, or in any certificate delivered pursuant to
this Agreement) to be true and correct in all respects on and as of the date of
this Agreement and on and as of the Closing Time, with the force and effect as
if made on and as of the Closing Time, except for such representations and
warranties which are in respect of a specific date in which case such
representations and warranties shall be true and correct as of such date and (b)
any breach of any obligation, agreement or covenant to be performed or observed
by Roivant in this Agreement.


7.4    Liability and Indemnification Obligations of the Company
Provided that the Closing has occurred and subject to the limitations set forth
herein, the Company shall indemnify and hold harmless Arbutus and its
Indemnitees from and against all Losses suffered by Arbutus or its Indemnitees
resulting from, or arising out of (a) any failure of any representation or
warranty made by the Company in any Ancillary Agreement to be true and correct
in all respects on and as of the date of this Agreement and on and as of the
Closing Time, with the force and effect as if made on and as of the Closing
Time, except for such representations and warranties which are in respect of a
specific date in which case such representations and warranties shall be true
and correct as of such date and (b) any Assumed Liability.


7.5    Limitation of Liability    
Notwithstanding any other provision of this Agreement:


(a)None of Arbutus, the Company or Roivant shall be liable for any claim for
indemnification made pursuant to Section 7.2, Section 7.3 or Section 7.4, as the
case may be,





--------------------------------------------------------------------------------







unless the aggregate amount of any Losses incurred that are the subject matter
of indemnification equals or exceeds $225,000 (the Basket), in which case
Arbutus or Roivant, as the case may be, shall be liable for the aggregate amount
of Losses including the amount of the Basket;
(b)in no event shall the total Liabilities of Arbutus under this Agreement for
all Losses exceed $3,000,000; and
(c)in no event shall the total Liabilities of Roivant under this Agreement for
all Losses exceed $3,000,000.


Notwithstanding anything herein to the contrary, the limitations set forth in
this Section 7.5 shall not apply to Losses incurred by Roivant, the Company,
Arbutus, or their respective Indemnitees in connection with or arising from (i)
any breach of any Roivant Fundamental Representation or Warranty or any Arbutus
Fundamental Representation or Warranty, except that the total Liabilities of
Roivant or Arbutus for any such breach shall in no event exceed $22,500,000,
(ii) the fraud or willful misconduct of Roivant or Arbutus, as applicable, or
(iii) Excluded Liabilities or Assumed Liabilities, as applicable.


7.6    Indemnification Procedure
  
a.Promptly after the incurrence of any Losses by and Indemnified Party and
promptly after an Indemnified Party receives notice of a Third Party Claim which
is expected to give rise to indemnification hereunder, the Indemnified Party
shall deliver to the Indemnifying Party a certificate (a Claim Certificate),
which Claim Certificate shall: (i) state that the Indemnified Party has paid or
has incurred Losses for which such Indemnified Party believes it is entitled to
indemnification pursuant to this Agreement and (ii) specify in reasonable detail
each individual item of Loss included in the amount so stated, the date such
item was paid (if paid), the basis for any Loss and the nature of the
misrepresentation, breach of warranty, breach of covenant, Assumed Liability,
Excluded Liability or claim to which each such item is related and the
computation, if possible, of the amount to which such Indemnified Party claims
to be entitled hereunder. Such Claim Certificate must be delivered prior to the
expiration of the applicable survival period set forth in Section 7.1, in which
case the representation, warranty, covenant or agreement which is the subject of
such Claim shall survive, to the extent of the Claims described in such notice
until such Claim is resolved, whether or not the amount of the Losses resulting
from such breach has been finally determined at the time such notice is given.


b.In the event that the Indemnifying Party does not confirm in writing that it
accepts liability for the claim within thirty (30) days of receipt of the Claim
Certificate, the Indemnifying Party and the Indemnified Party shall, within the
sixty (60) day period beginning on the date of receipt by the Indemnifying Party
of such Claim Certificate and prior to submitting such dispute to the courts set
forth in Section 9.5, attempt in good faith to agree upon the rights of the
respective parties with respect to each of such claims to which the Indemnifying
Party shall have so objected. If the Indemnified Party and the Indemnifying
Party shall succeed in reaching agreement on their respective rights with
respect to any of such claims, the Indemnified Party and the Indemnifying Party
shall promptly prepare and sign a memorandum of agreement setting forth such
agreement. Should the Indemnified Party and the Indemnifying Party be unable to
agree as to any particular item or items or amount or amounts within such time
period, then the Indemnified Party shall be permitted to submit such dispute to
the courts set forth in Section 9.5. The party that receives a final judgment in
such dispute shall reimburse the other party for all reasonable attorney and
consultant fees or expenses incurred by the other party.


c.Claims for Losses covered by a memorandum of agreement of the nature described
in Section 7.6(b), and claims for Losses the validity and amount of which have
been the subject of judicial determination as described in Section 7.6(b) and
10.6 or shall have been settled as described in Section 7.7, are hereinafter
referred to, collectively, as “Agreed Claims”. Within ten (10) Business Days









--------------------------------------------------------------------------------







of the determination of the amount of any Agreed Claim (or at such other time as
the Indemnified Party and the Indemnifying Party shall agree), the Indemnifying
Party shall pay to the Indemnified Party an amount equal to the Agreed Claim by
wire transfer in immediately available funds to the bank account or accounts
designated by the Indemnified Party in a notice to the Indemnifying Party not
less than two (2) Business Days prior to such payment.


7.7    Third Party Claims
  
a.If a claim by a third party is made against any Indemnified Party (a Third
Party Claim), and if such party intends to seek indemnity with respect thereto
under this Article 7, such Indemnified Party shall promptly notify the
Indemnifying Party of such Third Party Claim; provided, that the failure to so
notify shall not relieve the Indemnifying Party of its obligations hereunder,
except to the extent that the Indemnifying Party is materially prejudiced
thereby. The Indemnifying Party shall have thirty (30) days after receipt of
such notice to assume the conduct and control, through counsel reasonably
acceptable to the Indemnified Party at the expense of the Indemnifying Party, of
the settlement or defense of such Third Party Claim; provided, that (i) the
Indemnifying Party shall permit the Indemnified Party to participate in such
settlement or defense through counsel chosen by such Indemnified Party;
provided, that the fees and expenses of such counsel shall be borne by such
Indemnified Party; provided, further, that the Indemnifying Party shall not be
entitled to assume control of such defense and shall pay the fees and expenses
of counsel retained by the Indemnified Party if (A) such Third Party Claim for
indemnification relates to or arises in connection with any criminal proceeding,
action, indictment, allegation or investigation; (B) such Third Party Claim
seeks an injunction or equitable relief against the Indemnified Party and does
not otherwise seek monetary damages; (C) the Indemnified Party has been advised
in writing by counsel that there is an actual conflict of interest between the
Indemnifying Party and the Indemnified Party; or (D) upon petition by the
Indemnified Party, the appropriate court rules that the Indemnifying Party
failed or is failing to vigorously prosecute or defend such Third Party Claim.


b.Any Indemnified Party shall have the right to employ separate counsel in any
such action or claim and to participate in the defense of such Third Party
Claim, but the fees and expenses of such counsel shall not be at the expense of
the Indemnifying Party unless (i) the Indemnifying Party shall have failed, or
is not entitled, to assume the defense of such Third Party Claim in accordance
with Section 7.7(a), or (ii) the named parties to any such action (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party and such Indemnified Party shall have been advised in writing by such
counsel that there may be one (1) or more legal defenses available to the
Indemnified Party which are not available to the Indemnifying Party, or
available to the Indemnifying Party the assertion of which would be adverse to
the interests of the Indemnified Party. The Indemnified Party shall not pay or
settle any such Third Party Claim without the prior written consent of the
Indemnifying Party, not to be unreasonably withheld. Notwithstanding the
foregoing, the Indemnified Party shall have the right to pay or settle any such
Third Party Claim; provided, that in such event it shall waive any right to
indemnity therefor by the Indemnifying Party for such Third Party Claim, and the
related settlement payments or other actions taken in settlement shall not
constitute “Losses” under this Agreement.


c.If the Indemnifying Party does not notify the Indemnified Party within thirty
(30) days after the receipt of the Indemnified Party’s notice of a Third Party
Claim of indemnity hereunder that it elects to undertake the defense thereof,
the Indemnified Party shall have the right to contest, settle or compromise the
Third Party Claim but shall not thereby waive any right to indemnity therefor
pursuant to this Agreement.


d.The Indemnifying Party shall not, except with the consent of the Indemnified
Party, not to be unreasonably withheld, enter into any settlement unless such
settlement (i) is entirely indemnifiable by the Indemnifying Party pursuant to
this Article 7, (ii) includes as an unconditional term









--------------------------------------------------------------------------------









thereof the giving by the person or persons asserting such Third Party Claim to
all Indemnified Parties of an unconditional release from all Liabilities with
respect to such Third Party Claim or consent to entry of any judgment and (iii)
does not impose any injunctive relief or other restrictions of any kind or
nature on any Indemnified Party.


e.The Indemnifying Party and the Indemnified Party shall cooperate with each
other in all reasonable respects in connection with the defense of any Third
Party Claim, including making available records relating to such Third Party
Claim and furnishing, without expense to the Indemnifying Party and/or its
counsel, such employees of the Indemnified Party as may be reasonably necessary
for the preparation of the defense of any such Third Party Claim or for
testimony as witnesses in any proceeding relating to such Third Party Claim.


7.8    Losses Net of Insurance and Taxes
 
The amount of any Loss for which indemnification is provided under Section 7.2,
Section 7.3 or Section 7.4 shall be net of (a) any amounts recovered by the
Indemnified Party (net of any costs of investigation of the underlying claim and
of collection) pursuant to any indemnification by or indemnification agreement
with any person (other than this Agreement), and (b) any insurance proceeds (net
of any costs of investigation of the underlying claim and of collection)
received as an offset against such Loss (each such source of recovery, a
Collateral Source). If the amount to be netted hereunder in connection with a
Collateral Source from any payment required under Section 7.2, Section 7.3 or
Section 7.4 is received after payment by the Indemnifying Party of any amount
otherwise required to be paid to an Indemnified Party pursuant to this Article
7, the Indemnified Party shall repay to the Indemnifying Party, promptly after
such receipt, any amount that the Indemnifying Party would not have had to pay
pursuant to this Article 7 had such receipt occurred at the time of such
payment. Each Indemnified Party shall take commercially reasonable steps to
mitigate any Losses as soon as reasonably practicable after such Indemnified
Party becomes aware of any event which does, or could reasonably be expected to,
give rise to any such Losses. For all purposes of this Article 7, “Losses” shall
be reduced by any Tax benefit actually realized in cash Tax savings by the
Indemnified Party or its Affiliates arising as a result of the accrual,
incurrence or payment of any such Losses in or prior to the taxable year in
which the indemnity payment is made and the Indemnified Party shall pay the
Indemnifying Party the amount of any Tax Benefit actually realized by the
Indemnified Party or its affiliates in the two taxable years after the year in
which the indemnity payment is made, net of any reasonable costs relating to
obtaining such Tax benefit. Each Indemnified Party shall use commercially
reasonable efforts to collect the proceeds of any insurance or any obligation of
any third party which would have the effect of reducing any Losses.


7.9    Sole Remedy/Waiver


Except in the case of fraud, the Parties acknowledge and agree that, in the
event that the Closing occurs, the remedies provided for in this Article 7 shall
be the Parties’ sole and exclusive remedies for: (a) any breach of the
representations and warranties made on or prior to the Closing in this
Agreement, the Disclosure Schedule, the Bill of Sale and Assignment and
Assumption Agreement, the License Agreement, any other Ancillary Agreement
(other than the Shareholders Agreement) and all other certificates delivered
pursuant to this Agreement or (b) any breach of any covenant contained in, or
any claims relating to, this Agreement, the Disclosure Schedule, the Bill of
Sale and Assignment and Assumption Agreement, and all other certificates
delivered pursuant to this Agreement, the Company or any Law or otherwise. The
Parties expressly intend that the remedies provided for in this Article 7 shall
apply to direct claims between the Parties for breach of this Agreement (whether
or not involving a third party).









--------------------------------------------------------------------------------









7.10    Indemnification by Share Surrender
   
a.Notwithstanding anything herein to the contrary, Arbutus may, at its election,
satisfy and pay any or all indemnification obligations under Section 7.2(a) or
Section 7.2(b) by surrendering to the Indemnified Party Common Shares of the
Company in a number necessary to satisfy such obligations, with the surrendered
shares valued at the Fair Market Value thereof as of the date of delivery of a
Claim Certificate.


b.As used in this Agreement, Fair Market Value of Common Shares means: the cash
price that an unaffiliated third party would pay to acquire all of such Common
Shares (computed on a fully diluted basis) assuming that the Company was being
sold in a manner reasonably designed to solicit all possible participants and
permit all interested Persons an opportunity to participate and to achieve the
best value reasonably available to the stockholders of the Company at the time,
taking into account all then-existing circumstances, (x) as mutually agreed by
Roivant and Arbutus or (y) if Roivant and Arbutus do not mutually agree, as
determined in accordance with clause (c) below.


c.In the event that Arbutus and Roivant do not mutually agree upon the Fair
Market Value of the Common Shares within 15 days of Arbutus notifying Roivant
that it has elected to pay an indemnity claim with Common Shares pursuant to
Section 7.10(a), each of Arbutus and Roivant covenants and agrees to take all
actions reasonably necessary to determine the Fair Market Value, including the
following:


i.
Within 30 days of Arbutus notifying Roivant that it has elected to pay an
indemnity claim with Common Shares pursuant to Section 7.10(a), Arbutus and
Roivant shall jointly designate a mutually agreed investment banking firm of
international repute which is neither an Affiliate of any party nor has
performed any significant work for any party or any Affiliate of any party
within the prior two (2) years (the Mutually Agreed Appraiser) to determine the
Fair Market Value. If the parties are unable to mutually agree upon the Mutually
Agreed Appraiser, then it shall be selected by an arbitrator constituted and
acting under the International Arbitration Rules then in effect of the
International Centre for Dispute Resolution (ICDR) of the American Arbitration
Association (the Rules), and such arbitrator shall be selected and appointed in
accordance with the Rules.



ii.
The Company shall provide the Mutually Agreed Appraiser with reasonable access
to members of management of the Company and to the books and records of the
Company so as to allow Mutually Agreed Appraiser to conduct due diligence
examinations in scope and duration as are customary in valuations of this kind.
Arbutus, Roivant and the Company each agree to cooperate with the Mutually
Agreed Appraiser and to provide such information as may reasonably be requested
by the Mutually Agreed Appraiser. Costs of the appraisals shall be borne equally
by Arbutus and Roivant.



ARTICLE 8
- TERMINATION RIGHTS



8.1    Termination


This Agreement may be terminated and the transactions contemplated hereby may be
abandoned, at any time prior to the Closing Time:











--------------------------------------------------------------------------------









(a)by mutual written consent of the Parties;


(b)by any Party if the Closing shall not have occurred on or before the Outside
Date, provided that the right to terminate this Agreement under this Section
8.1(b) shall not be available to any Party whose failure to fulfil any
obligation under this Agreement shall be the cause of the failure of the Closing
to occur on or before the Outside Date;


(c)by Roivant, if:


(i)
any condition set out in Section 3.2 or Section 3.3 has not be satisfied or
waived by Roivant on or prior to 3:00 pm (New York time) on the Outside Date,
unless such failure was caused by Roivant’s bad faith or breach in any material
respect of any provision of this Agreement, or unless such time restriction is
extended by the Parties in writing; or



(ii)
there has been a breach of any covenant or a breach of any representation or
warranty of Arbutus, which breach would cause the failure of any condition set
forth in Section 3.2 or Section 3.3; provided, that any such breach of a
covenant or representation or warranty which is not curable or, if curable, is
not cured upon the occurrence of the earlier of (1) the thirtieth (30th) day
after written notice thereof is given by Arbutus to Roivant and (2) the day that
is five (5) Business Days prior to the Outside Date; provided, that Roivant may
not so terminate this Agreement if such failure was caused by Roivant’s bad
faith or breach in any material respect of any provision of this Agreement;



(d)by Arbutus, if:


(i)
any condition set out in Section 3.2 or Section 3.4 has not be satisfied or
waived by Arbutus on or prior to 3:00 pm (New York time) on the Outside Date,
unless such failure was caused by Arbutus’ bad faith or breach in any material
respect of any provision of this Agreement, or unless such time restriction is
extended by the Parties in writing; or



(ii)
there has been a breach of any covenant or a breach of any representation or
warranty of Roivant or the Company, which breach would cause the failure of any
condition set forth in Section 3.2 or Section 3.4; provided, that any such
breach of a covenant or representation or warranty which is not curable or, if
curable, is not cured upon the occurrence of the earlier of (1) the
thirtieth (30th) day after written notice thereof is given by Roivant to Arbutus
and (2) the day that is five (5) Business Days prior to the Outside Date;
provided, that Arbutus may not so terminate this Agreement if such failure was
caused by Arbutus’ bad faith or breach in any material respect of any provision
of this Agreement; or



(e)by any Party if any Order by any stock exchange or market, or any other
Governmental Entity in Canada, the United States, or any other applicable
jurisdiction, or any law or regulation under or pursuant to any statute of
Canada or of any province thereof, the United States or any other applicable
jurisdiction, is promulgated or changed which Order, law or regulation
permanently restrains, enjoins or otherwise prohibits the transactions to be
consummated at the Closing Time, as applicable, as contemplated by this
Agreement and has become final and non-appealable; provided, that the party
seeking to terminate pursuant to this Section 8.1(e) shall have complied with
its obligations, if any, under Article 6.







--------------------------------------------------------------------------------









8.2    Notice of Termination


The rights of termination contained in Section 8.1 may be exercised by the
applicable Party giving written notice thereof to the other Parties at any time
prior to the Closing Time, and are in addition to any other rights or remedies
such Party may have in respect of any default, act or failure to at or
non-compliance by the other Parties in respect of any of the matters
contemplated by this Agreement or otherwise. In the event of any such
termination, there shall be no further Liability on the part of any Party to the
other Parties except Sections 9.2, 9.3, 9.4, 9.5 and 9.6 of this Agreement,
which will remain in full force and effect.


ARTICLE 9
- MISCELLANEOUS



9.1    Further Assurances


Each of the Parties, upon the request of each of the other Party hereto, whether
before or after the Closing, shall do, execute, acknowledge and deliver or cause
to be done, executed, acknowledged and delivered all such further acts, deeds,
documents, assignments, transfers, conveyances, powers of attorney and
assurances as may reasonably be necessary or desirable to (a) effectuate the
intent of this Agreement, (b) perfect or record title of the Company in the LNP
Assets or the Employment Contract, (c) put the Company in possession of the LNP
Assets or the Employment Contract, and (d) provide such other party in all
material respects with the intended benefits of this Agreement. In the event
that the Company receives any of the Excluded Assets, the Company agrees to
promptly return or cause the return of such assets to Arbutus or its
Subsidiaries at Arbutus’ expense. In the event that (i) Arbutus or its
Subsidiaries retains any of the LNP Assets, Arbutus agrees to promptly transfer
or cause the transfer of such assets to the Company at Arbutus’ expense or (ii)
Roivant or its Subsidiaries retains any of the Employment Contract, Roivant
agrees to promptly transfer or cause the transfer of such assets to the Company
at Roivant’s expense.


9.2    Press Releases


All information with respect to this Agreement, the transactions contemplated
hereby and all negotiations, discussions and actions related hereto shall be
treated by the Parties as confidential information. A Party intending to make a
public announcement or statement, including a news release, shall make the text
of such announcement available to the other Parties not less than two Business
Days prior to publication and the other Parties may make suggestions for
changes. If any Party is identified in any such public announcement or
statement, the Party making such announcement shall not release the public
announcement or statement without the other named Party’s consent in writing,
which consent such named Party may withhold in its sole discretion.
Notwithstanding the foregoing, nothing in this paragraph shall prevent a Party
from making any public disclosure, including, without limitation, disclosure of
the name of another Party, if such disclosure is required by Law or regulations
of any applicable stock exchange.


9.3    Notices


Any notice, direction or other instrument required or permitted to be given to
any Party hereto shall be in writing and shall be sufficiently given if
delivered personally, or transmitted by facsimile or electronic mail tested
prior to transmission to such Party, as follows:


(a)in the case of the Company following the Closing, to:


Genevant Sciences Ltd.











--------------------------------------------------------------------------------









11-12 St. James’s Square, Suite 1, 3rd Floor
London, United Kingdom
SW1Y 4LB


Attention:     Paris Panayiotopoulos, Executive Chairman
Email:         paris.panayiotopoulos@roivant.com


(b)in the case of Arbutus, to:


Arbutus Biopharma Corporation
100 - 9800 Glenlyon Parkway
Burnaby, British Columbia V5J 5J8


Attention:     Mark Murray, President and Chief Executive Officer
Email:         mmurray@arbutusbio.com


with a copy to (which shall not constitute notice):


Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, New York 10019-6142


Attention:     R. King Milling
Fax:         (212) 506-5151
Email:        kmilling@orrick.com


Dorsey & Whitney LLP
Suite 1070, 1095 West Pender Street
Vancouver, British Columbia V6E 2M6


Attention:     Daniel M. Miller
Fax:        (604)687-8504
Email:        miller.dan@dorsey.com


(c)in the case of Roivant or the Company prior to the Closing:


Roivant Sciences, Inc.
320 West 37th Street, 5th Floor
New York, New York 10018


Attention:    Allen Waxman, General Counsel
Email:        allen.waxman@roivant.com




with a copy to (which shall not constitute notice):


Lawson Lundell LLP
1600 - 925 West Georgia Street
Vancouver, British Columbia V6C 3L2













--------------------------------------------------------------------------------







Attention:     Valerie Mann and Crispin Arthur
Fax:         (604) 641-2811
Email:        vcmann@lawsonlundell.com
carthur@lawsonlundell.com


White & Case LLP
1221 Avenue of the Americas
New York, New York 10020
Attention: Chang-Do Gong
Sang I. Ji
Fax:         (212) 354-8113
Email:        cgong@whitecase.com
sji@whitecase.com


Any such notice, direction or other instrument, if delivered personally, shall
be deemed to have been given and received on the day on which it was delivered,
provided that if such day is not a Business Day then the notice, direction or
other instrument shall be deemed to have been given and received on the first
Business Day next following such day and if transmitted by facsimile or
electronic mail, shall be deemed to have been given and received on the day of
its transmission, provided that if such day is not a Business Day or if it is
transmitted or received after the end of normal business hours then the notice,
direction or other instrument shall be deemed to have been given and received on
the first Business Day next following the day of such transmission. Any Party
may change its address for service from time to time by notice given to the
other Party in accordance with the foregoing provisions.


9.4    Costs and Expenses


Except as provided in Section 5.6 and in the following sentence, all costs and
expenses (including, without limitation, the fees and disbursements of legal
counsel) incurred in connection with this Agreement and the transactions herein
contemplated shall be paid and borne by the party incurring such costs and
expenses. All transfer, sales and use, value added, registration, documentary,
stamp and similar Taxes (Transfer Taxes) imposed in connection with any
contribution, transfer or deemed transfer that occurs pursuant to this Agreement
shall be borne 50% by Arbutus and 50% by the Company. Arbutus shall promptly
reimburse the Company for any Transfer Taxes with respect to any contribution,
transfer or deemed transfer that occurs pursuant to this Agreement that are paid
by the Company or its Subsidiaries in excess of its 50% share of such taxes, and
the Company shall promptly reimburse Arbutus for any Transfer Taxes with respect
to any contribution, transfer or deemed transfer that occurs pursuant to this
Agreement that are paid by Arbutus or its Subsidiaries in excess of its 50%
share of such taxes. For the avoidance of doubt, Transfer Taxes shall not
include Taxes imposed on or with respect to income (however denominated) or gain
of any of the Parties.


9.5    Applicable Law; Submission to Jurisdiction; Waiver of Jury Trial
.
(a)The construction, validity, enforcement and interpretation of this Agreement
and the Appendices, Exhibits and Disclosure Schedules hereto will be governed
by, and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.


(b)The Parties agree that all disputes, legal actions, suits and proceedings
arising out of or relating to this Agreement must be brought exclusively in a
federal district court or a state court in New York County, New York. Each of
the parties hereto hereby consents and submits to the exclusive









--------------------------------------------------------------------------------







jurisdiction of such courts. No legal action, suit or proceeding with respect to
this Agreement may be brought in any other forum except to enforce a judgment
entered in a court described in the preceding sentence. Each Party irrevocably
waives all claims of immunity from jurisdiction and any right to object on the
basis that any dispute, action, suit or proceeding brought in such court has
been brought in an improper or inconvenient forum or venue.


(c)Each Party hereby agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
9.3, or in such other manner as may be permitted by applicable Law, shall be
valid and sufficient service thereof and hereby waives any objections to service
accomplish in the manner herein provided.


(d)Each of the Parties hereby irrevocably waives, and shall cause its
Subsidiaries and Affiliates to waive, all right to a trial by jury in any
action, proceeding or counterclaim arising out of or relating to this Agreement
or the transactions contemplated hereby.


9.6    Entire Agreement


This Agreement, including the Appendices, the Disclosure Schedule and the
Exhibits hereto, constitutes the entire agreement between the parties with
respect to the transactions contemplated herein and cancels and supersedes any
prior understandings, agreements, negotiations and discussions between the
Parties. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements or understandings, express or implied,
between the Parties hereto other than those expressly set forth in this
Agreement or in any such agreement, certificate, affidavit, statutory
declaration or other document as aforesaid. This Agreement may not be amended or
modified in any respect except by written instrument executed by each of the
Parties.


9.7    Counterparts


This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original and all of which together shall constitute one and
the same Agreement. Counterparts may be delivered either in original or faxed
form and the Parties adopt any signature received by a receiving fax machine as
original signatures of the Parties.


9.8    Assignment


This Agreement may not be assigned by any Party except with the prior written
consent of the other Parties.


9.9    Enurement


This Agreement shall enure to the benefit of and be binding upon the Parties
hereto and their respective heirs, executors, successors (including any
successor by reason of the amalgamation or merger of any party), administrators
and permitted assigns.


9.10    Specific Performance


The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached or threatened to be breached and that
an award of money damages would be inadequate in such event. Accordingly, it is
acknowledged that the Parties shall be entitled to equitable relief, without
proof of actual damages, including an injunction or injunctions or orders for
specific











--------------------------------------------------------------------------------







performance to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in addition to any other remedy to
which they are entitled at law or in equity as a remedy for any such breach or
threatened breach. Each Party further agrees that the other Parties shall not be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 9.10,
and each Party (a) irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument and (b)
agrees to cooperate fully in any attempt by the other Parties in obtaining such
equitable relief. Each Party further agrees that the only permitted objection
that it may raise in response to any action for equitable relief is that it
contests the existence of a breach or threatened breach of this Agreement.











--------------------------------------------------------------------------------









IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written.




GENEVANT SCIENCES LTD.


    
By:    /s/ Marianne L. Romeo            
Name: Marianne L. Romeo
Title: Head, Global Transactions & Risk Management
        


ARBUTUS BIOPHARMA CORPORATION


    
By:    /s/ Mark J. Murray                        Name: Mark J. Murray
Title: President and Chief Executive Officer


ROIVANT SCIENCES LTD.


    
By:    /s/ Marianne L.Romeo                        Name: Marianne L. Romeo
Title: Head, Global Transactions & Risk Management













